EXHIBIT 10.07

CONFORMED COPY

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



CREDIT AGREEMENT

dated as of

October 31, 2000

Among

EXODUS COMMUNICATIONS, INC.

The Lenders Party Hereto



THE CHASE MANHATTAN BANK,
as Administrative Agent and Collateral Agent

and

CHASE MANHATTAN INTERNATIONAL LIMITED,
as London Agent


--------------------------------------------------------------------------------

CHASE SECURITIES INC.,
as Sole Book Manager and Joint Lead Arranger



GOLDMAN SACHS CREDIT PARTNERS L.P.,
as Joint Lead Arranger and Co-Documentation Agent



MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Syndication Agent



MORGAN STANLEY SENIOR FUNDING, INC.,
as Co-Documentation Agent

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------


TABLE OF CONTENTS

Page ARTICLE I Definitions 1   SECTION 1.01. Defined Terms 1   SECTION 1.02.
Classification of Loans and Borrowings 20   SECTION 1.03. Terms Generally 20
  SECTION 1.04. Accounting Terms; GAAP 21   SECTION 1.05. Exchange Rate 21  
ARTICLE II The Credits 21   SECTION 2.01. Commitments 21   SECTION 2.02. Loans
and Borrowings 21   SECTION 2.03. Requests for Borrowings 22   SECTION 2.04.
Letters of Credit 23   SECTION 2.05. Funding of Borrowings 26   SECTION 2.06.
Interest Elections 26   SECTION 2.07. Termination and Reduction of Commitments
27   SECTION 2.08. Repayment of Loans; Evidence of Debt 27   SECTION 2.09.
Amortization of Term Loans 28   SECTION 2.10. Prepayment of Loans 29   SECTION
2.11. Fees 30   SECTION 2.12. Interest 31   SECTION 2.13. Alternate Rate of
Interest 31   SECTION 2.14. Increased Costs 31   SECTION 2.15. Break Funding
Payments 32   SECTION 2.16. Taxes 33   SECTION 2.17. Payments Generally; Pro
Rata Treatment; Sharing of Set-offs 34   SECTION 2.18. Mitigation Obligations;
Replacement of Lenders 35   SECTION 2.19. Incremental Facility 35   ARTICLE
III Representations and Warranties 36   SECTION 3.01. Organization; Powers 36
  SECTION 3.02. Authorization; Enforceability 36   SECTION 3.03. Governmental
Approvals; No Conflicts 36   SECTION 3.04. Financial Condition; No Material
Adverse Change 37   SECTION 3.05. Properties 37   SECTION 3.06. Litigation and
Environmental Matters 37   SECTION 3.07. Compliance with Laws and Agreements 37
  SECTION 3.08. Investment and Holding Company Status 38   SECTION 3.09. Taxes
38   SECTION 3.10. ERISA 38   SECTION 3.11. Disclosure 38   SECTION 3.12.
Subsidiaries 38   SECTION 3.13. Insurance 38   SECTION 3.14. Labor Matters 38
  SECTION 3.15. Intellectual Property 38   SECTION 3.16. Security Interests 39
  SECTION 3.17. FCC Matters 39


i


--------------------------------------------------------------------------------


Page ARTICLE IV Conditions 39   SECTION 4.01. Effective Date 39   SECTION 4.02.
Each Credit Event 41   ARTICLE V Affirmative Covenants 41   SECTION 5.01.
Financial Statements and Other Information 41   SECTION 5.02. Notices of
Material Events 42   SECTION 5.03. Information Regarding Collateral 43   SECTION
5.04. Existence; Conduct of Business 43   SECTION 5.05. Payment of Obligations
43   SECTION 5.06. Maintenance of Properties 43   SECTION 5.07. Insurance 43
  SECTION 5.08. Casualty and Condemnation 43   SECTION 5.09. Books and Records;
Inspection and Audit Rights 44   SECTION 5.10. Compliance with Laws 44   SECTION
5.11. Use of Proceeds and Letters of Credit 44   SECTION 5.12. Additional
Subsidiaries 44   SECTION 5.13. Further Assurances 44   ARTICLE VI Negative
Covenants 45   SECTION 6.01. Indebtedness of the Borrower; Certain Equity
Securities 45   SECTION 6.02. Indebtedness of Restricted Subsidiaries 46
  SECTION 6.03. Liens 47   SECTION 6.04. Sale and Lease-Back Transactions 48
  SECTION 6.05. Fundamental Changes 48   SECTION 6.06. Investments, Loans,
Advances, Guarantees and Acquisitions 49   SECTION 6.07. Asset Sales 50
  SECTION 6.08. Hedging Agreements 50   SECTION 6.09. Restricted Payments;
Certain Payments of Indebtedness 50   SECTION 6.10. Transactions with Affiliates
51   SECTION 6.11. Restrictive Agreements 51   SECTION 6.12. Amendment of
Material Documents 51   SECTION 6.13. Leasehold Data Centers 52   SECTION 6.14.
Minimum EBITDA 52   SECTION 6.15. Senior Secured Debt to Total Capital 52
  SECTION 6.16. Senior Debt to Total Capital 52   SECTION 6.17. Leverage Ratio
53   SECTION 6.18. Senior Secured Debt to Annualized Consolidated EBITDA 53
  SECTION 6.19. Interest Expense Coverage Ratio 53   SECTION 6.20. Capital
Expenditures 53   SECTION 6.21. Unrestricted Cash 54   SECTION 6.22. Designation
of Unrestricted Subsidiaries 54   ARTICLE VII Events of Default 55   ARTICLE
VIII The Administrative Agent 57   ARTICLE IX Miscellaneous 58   SECTION 9.01.
Notices 58   SECTION 9.02. Waivers; Amendments 58   SECTION 9.03. Expenses;
Indemnity; Damage Waiver 60   SECTION 9.04. Successors and Assigns 61   SECTION
9.05. Survival 62


ii


--------------------------------------------------------------------------------


Page   SECTION 9.06. Counterparts; Integration; Effectiveness 62   SECTION 9.07.
Severability 63   SECTION 9.08. Right of Setoff 63   SECTION 9.09. Governing
Law; Jurisdiction; Consent to Service of Process 63   SECTION 9.10. WAIVER OF
JURY TRIAL 63   SECTION 9.11. Headings 64   SECTION 9.12. Confidentiality 64
  SECTION 9.13. Interest Rate Limitation 64   SECTION 9.14. Special Funding
Option 64   SECTION 9.15. Release of Subsidiaries 65   SECTION 9.16. Conversion
of Currencies 66   SCHEDULES:     Schedule 2.01                     —Commitments
  Schedule 2.04                     —Existing Letters of Credit   Schedule
3.03                     —Governmental Approvals, etc.   Schedule
3.05                     —Mortgaged Properties   Schedule
3.06                     —Disclosed Matters   Schedule
3.12                     —Subsidiaries   Schedule
3.13                     —Insurance   Schedule
3.15                     —Mortgage Filing Offices   Schedule
6.01(a)                 —Existing Indebtedness of the Borrower   Schedule
6.01(a)(x)            —GlobalCenter Letters of Credit   Schedule
6.02                     —Existing Subsidiary Indebtedness   Schedule
6.03                     —Existing Liens   Schedule
6.06                     —Existing Investments   Schedule
6.09                     —Restricted Payments   Schedule
6.10                     —Existing Affiliate Transactions   Schedule
6.11                     —Existing Restrictions     EXHIBITS:     Exhibit
A                     —Form of Assignment and Acceptance   Exhibit
B-1                  —Form of Opinion of Fenwick & West LLP   Exhibit
B-2                  —Form of Opinion of Adam W. Wegner, General Counsel of the
Borrower   Exhibit B-3                  —Form of Opinion of Regulatory Counsel  
Exhibit B-4                  —Form of Opinion of Local Counsel   Exhibit
C                     —Form of Security Agreement   Exhibit
D                     —Form of Pledge Agreement   Exhibit
E                      —Form of Guarantee Agreement   Exhibit
F                      —Form of Indemnity, Subrogation and Contribution
Agreement   Exhibit G                     —Form of Promissory Note   Exhibit
H                     —Form of Mortgage   Exhibit I                       —Form
of Perfection Certificate  


iii


--------------------------------------------------------------------------------


CREDIT AGREEMENT dated as of

October 31, 2000 among EXODUS COMMUNICATIONS, INC., the LENDERS party hereto,
THE CHASE MANHATTAN BANK, as Administrative Agent and Collateral Agent, and
CHASE MANHATTAN INTERNATIONAL LIMITED, as London Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

              SECTION 1.01. Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:

              “ABR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate Base Rate.

              “Additional Lender” is defined in Section 2.19.

              “Adjusted LIBO Rate” means, with respect to any Eurocurrency
Borrowing for any Interest Period, an interest rate per annum (rounded upwards,
if necessary, to the next 1/100 of 1%) equal to (a) the LIBO Rate for such
Interest Period multiplied by (b) the Statutory Reserve Rate.

              “Administrative Agent” means The Chase Manhattan Bank, in its
capacity as administrative agent for the Lenders hereunder.

              “Administrative Questionnaire” means an Administrative
Questionnaire in a form supplied by the Administrative Agent.

              “Affiliate” means, with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.

              “Agent” means The Chase Manhattan Bank, in its capacities as
Administrative Agent and Collateral Agent.

              “Agreement Currency” is defined in Section 9.16(b).

              “Alternate Base Rate” means, for any day, a rate per annum equal
to the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus ½ of 1%. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

              “Annualized Consolidated EBITDA” means, for any fiscal quarter,
Consolidated EBITDA for such fiscal quarter multiplied by four.

              “Applicable Agent” means (a) with respect to a Revolving Loan or
Borrowing denominated in Euro, the London Agent or (b) with respect to a Loan,
Borrowing or Letter of Credit denominated in dollars, the Administrative Agent.

              “Applicable Commitment Fee Rate” means, with respect to the
commitment fee payable pursuant to Section 2.11(a), a rate per annum equal to
(x) 1.25% for each day on which Usage is less than 25.0%, (y) 0.75% for each day
on which Usage is equal to or greater than 25.0% but less than or equal to 50.0%
and (z) 0.50% for each day on which Usage is greater than 50.0%. For purposes of
the foregoing, “Usage” means, on any date, the percentage obtained by dividing
(i) the sum of the aggregate outstanding Tranche A Term Loans and the aggregate
Revolving Exposure on such date by (ii) the sum of the aggregate outstanding
Tranche A Term Loans, unutilized Tranche A Commitments and Revolving Commitments
on such date.


1


--------------------------------------------------------------------------------


              “Applicable Creditor” is defined in Section 9.16(b).

              “Applicable Percentage” means, with respect to any Revolving
Lender, the percentage of the total Revolving Commitments represented by such
Lender’s Revolving Commitment. If the Revolving Commitments have terminated or
expired, the Applicable Percentages shall be determined based upon the Revolving
Commitments most recently in effect, giving effect to any assignments.

              “Applicable Rate” means, for any day (a) with respect to any
Tranche B Term Loan, (i) 2.25% per annum, in the case of an ABR Loan and (ii)
3.25% per annum, in the case of a Eurocurrency Loan, and (b) with respect to any
ABR Loan or Eurocurrency Loan that is a Revolving Loan or a Tranche A Term Loan,
as the case may be, the applicable rate per annum set forth below under the
caption “ABR Spread” or “Eurocurrency Spread”, as the case may be, based upon
the Leverage Ratio as of the most recent determination date:

Category Leverage Ratio ABR Spread Eurocurrency Spread   IV less than 2.00 to
1.00 1.25% 2.25%   III equal to or greater than 2.00 to 1.00 and less than 3.00
to 1.00 1.50% 2.50%   II equal to or greater than 3.00 to 1.00 and less than
4.00 to 1.00 1.75% 2.75%   I greater than or equal to 4.00 to 1.00 2.00% 3.00%


              For purposes of the foregoing, (i) the Leverage Ratio shall be
determined as of the end of each fiscal quarter of the Borrower’s fiscal year
based upon the Borrower’s consolidated financial statements delivered pursuant
to Section 5.01(a) or (b) and (ii) each change in the Applicable Rate resulting
from a change in the Leverage Ratio shall be effective during the period
commencing on and including the date of delivery to the Administrative Agent of
such consolidated financial statements indicating such change and ending on the
date immediately preceding the effective date of the next such change; provided
that the Leverage Ratio shall be deemed to be in Category I (A) during the
period commencing with the Effective Date and ending on the date upon which the
Borrower first delivers consolidated financial statements pursuant to Section
5.01(a) or (b) after the Effective Date, (B) at any time tha t an Event of
Default has occurred and is continuing or (C) at the option of the
Administrative Agent or at the request of the Required Lenders if the Borrower
fails to deliver the consolidated financial statements required to be delivered
by it pursuant to Section 5.01(a) or (b), during the period from the expiration
of the time for delivery thereof (without regard to any period of grace) until
such consolidated financial statements are delivered.

              “Asia-Pacific Joint Venture” means the joint venture established
pursuant to the Joint Venture Agreement relating to Exodus Asia-Pacific Ltd.
dated as of September 28, 2000, between the Borrower and Asia Global Crossing,
Ltd., a company organized under the laws of Bermuda.

              “Assignment and Acceptance” means an assignment and acceptance
entered into by a Lender and an assignee (with the consent of any party whose
consent is required by Section 9.04), and accepted by the Administrative Agent,
in the form of Exhibit A or any other form approved by the Administrative Agent.

              “Attributable Debt” means, on any date, in respect of any lease of
the Borrower or any Restricted Subsidiary entered into as part of a sale and
leaseback transaction subject to Section 6.04, (i) if such lease is a Capital
Lease Obligation, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP, and (ii)
if such lease is not a Capital Lease Obligation, the capitalized amount of the
remaining lease payments under such lease that would appear on a balance sheet
of such Person prepared as of such date in accordance with GAAP if such lease
were accounted for as a Capital Lease Obligation.


2


--------------------------------------------------------------------------------


              “Board” means the Board of Governors of the Federal Reserve System
of the United States of America.

              “Board of Directors” means the Board of Directors of the Borrower.

              “Borrower” means Exodus Communications, Inc., a Delaware
corporation.

              “Borrowing” means Loans of the same Class and Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect.

              “Borrowing Minimum” means (a) in the case of a Borrowing
denominated in dollars, $5,000,000 and (b) in the case of a Borrowing
denominated in Euro, EU5,000,000.

              “Borrowing Multiple” means (a) in the case of a Borrowing
denominated in dollars, $1,000,000 and (b) in the case of a Borrowing
denominated in Euro, EU1,000,000.

              “Borrowing Request” means a request by the Borrower for a
Borrowing in accordance with Section 2.03.

              “Business Day” means any day that is not a Saturday, Sunday or
other day on which commercial banks in New York City are authorized or required
by law to remain closed; provided that, (a) when used in connection with a
Eurocurrency Loan denominated in any currency other than Euros, the term
“Business Day” shall also exclude any day on which banks are not open for
dealings in deposits in such currency in the London interbank market and (b)
when used in connection with a Loan denominated in Euro, the term “Business Day”
shall also exclude any day on which the TARGET payment system is not open for
the settlement of payments in Euro.

              “Calculation Date” means the last Business Day of each month.

              “Capital Expenditures” means, for any period, without duplication,
(a) the additions to property, plant and equipment and other capital
expenditures of the Borrower and the Restricted Subsidiaries that are (or would
be) set forth in a consolidated statement of cash flows of the Borrower for such
period prepared in accordance with GAAP (other than to the extent, if any,
attributable to Capital Lease Obligations incurred during such period) and (b)
all payments made during such period of the principal portion of Capital Lease
Obligations of the Borrower and the Restricted Subsidiaries (regardless of when
incurred).

              “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

              “Capital Stock” means any and all shares, interests,
participations or other equivalents (however designated) of capital stock of a
corporation, any and all equivalent ownership interests in a Person (other than
a corporation) and any and all warrants, rights or options to purchase or
subscribe for any of the foregoing, or any warrants, rights or options to
purchase or subscribe for any such warrants, rights or options.

              “Change in Law” means (a) the adoption of any law, rule or
regulation after the date of this Agreement, (b) any change in any law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
Issuing Bank (or, for purposes of Section 2.14(b), by any lending office of such
Lender or by such Lender’s or Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

              “Change of Control” means (i) the sale, conveyance, transfer or
lease of all or substantially all of the assets of the Borrower and the
Restricted Subsidiaries, taken as a whole, to any “Person” or “group” (within
the meaning of Sections 13(d) of the Exchange Act or any successor provision);
(ii) any “Person” or “group” (within the meaning of Sections 13(d) of the
Exchange Act or any successor provision) becoming the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of more than 50% of the total
voting power of all classes of the Voting Stock of the Borrower; (iii) during
any period of 12 consecutive months ending after the Effective Date, individuals
who at the beginning of such period constituted the Board of Directors (together
with any directors whose election or appointment by the Board of Directors or
whose nomination f or election by the stockholders of


3


--------------------------------------------------------------------------------


the Borrower was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) ceasing for any
reason to constitute a majority of the Board of Directors then in office; or
(iv) the occurrence of a “Change of Control” as defined in any indenture or
other agreement governing Long-Term Indebtedness of the Borrower.

              “Class”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are Revolving
Loans, Tranche A Term Loans or Tranche B Term Loans and, when used in reference
to any Commitment, refers to whether such Commitment is a Revolving Commitment,
Tranche A Commitment or Tranche B Commitment.

              “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

              “Collateral” means any and all “Collateral”, as defined in any
Security Document.

              “Collateral Agent” means The Chase Manhattan Bank, in its capacity
as collateral agent under the Loan Documents.

              “Collateral and Guarantee Requirement” means the requirement that:

        (a)  the Collateral Agent shall have received (i) from the Borrower a
counterpart of each of the Security Agreement and the Pledge Agreement duly
executed and delivered on behalf of the Borrower and (ii) from each Subsidiary
Loan Party either (A) a counterpart of the Subsidiary Security Documents duly
executed and delivered on behalf of such Loan Party or (B) in the case of any
Person that becomes a Subsidiary Loan Party after the Effective Date, a
supplement to each Subsidiary Security Document, in the form specified therein,
duly executed and delivered on behalf of such Subsidiary Loan Party;

        (b)  all outstanding Equity Interests of each Subsidiary owned by or on
behalf of any Loan Party shall have been pledged pursuant to the Pledge
Agreement (except that the Loan Parties shall not be required to pledge more
than 65% of the outstanding voting Equity Interests of any Foreign Subsidiary)
and the Agent shall have received certificates or other instruments representing
all such Equity Interests, together with stock powers or other instruments of
transfer with respect thereto endorsed in blank; provided, that the Borrower
shall have until the fifteenth day after the Effective Date to deliver to the
Agent in New York the certificates required to be received by the Agent pursuant
to this clause (b) that represent Equity Interests in Exodus Communications KK
(Shinjuki-ku), a corporation organized under the laws of Japan;

        (c)  Each promissory note evidencing any Indebtedness of the Borrower or
any Subsidiary that is owing to any Loan Party shall have been pledged pursuant
to the Pledge Agreement and the Agent shall have received all such promissory
notes, together with instruments of transfer with respect thereto endorsed in
blank;

        (d)  all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be filed, registered or recorded to create the Liens intended to be
created by the Security Documents and perfect such Liens to the extent required
by, and with the priority required by, the Security Documents, shall have been
filed, registered or recorded or delivered to the Collateral Agent for filing,
registration or recording;

        (e)  the Collateral Agent shall have received (i) counterparts of a
Mortgage, if any, with respect to each Mortgaged Property duly executed and
delivered by the record owner of such Mortgaged Property, (ii) a policy or
policies of title insurance issued by a nationally recognized title insurance
company insuring the Lien of each such Mortgage as a valid first Lien on the
Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 6.03, together with such endorsements,
coinsurance and reinsurance as the Collateral Agent or the Required Lenders may
reasonably request, and (iii) such surveys, abstracts, appraisals, legal
opinions and other documents as the Collateral Agent or the Required Lenders may
reasonably request with respect to any such Mortgage or Mortgaged Property;

        (f)  each Loan Party shall have obtained all consents and approvals
required to be obtained by it in connection with the execution and delivery of
all Security Documents to which it is a party, the performance of its
obligations thereunder and the granting by it of the Liens thereunder; provided,
that with


4


--------------------------------------------------------------------------------


respect to any Person that becomes a Subsidiary Loan Party after the date
hereof, such Person shall have until the 45th day after such Person becomes a
Subsidiary Loan Party to obtain any approvals that are required by this clause
(f) and that cannot reasonably be obtained at or before the time such Person
becomes a Subsidiary Loan Party; and

        (g)  The Collateral Agent shall have received a Recognition Agreement
with respect to each Leasehold Data Center leased by any Loan Party, duly
executed and delivered by the lessor thereof (and by any mortgagee of the real
estate comprising all or part of such Leasehold Data Center), and shall have
received such mortgages, fixture filings or other instruments, duly executed by
the appropriate Loan Party and in form suitable for recordation or filing in
real estate records, as may be necessary or desirable in the Collateral Agent’s
opinion to grant and perfect a Lien in favor of the Collateral Agent on fixtures
owned by any Loan Party and located at such Leasehold Data Center.

Notwithstanding the foregoing, in the event the consent of any landlord under
any Leasehold Data Center lease (or of any mortgagee of such Leasehold Data
Center) is required to permit the grant or perfection of any Lien under the
Security Documents or any such landlord (or mortgagee) is required to enter into
a Recognition Agreement pursuant to paragraph (g) above, the Borrower and the
appropriate Loan Parties will use their commercially reasonable efforts (which
will not include the payment of any significant consideration beyond
reimbursement of expenses) to obtain such required consent and such entry into a
Recognition Agreement as soon as practicable; provided that if such consent or
Recognition Agreement cannot be obtained following the use of such commercially
reasonable efforts, such Lien need not be granted or perfected, as the case may
be, or such Recognition Agreement need not be obtained, and the Collateral and
Guarantee Requirement in respect of such Leasehold Data Center shall no t be
deemed to be unsatisfied during any period when the Borrower and the Loan
Parties are complying with the foregoing or in the event such consent or
Recognition Agreement cannot, after the exercise of such efforts, be obtained.

              “Committed Currency” means dollars and Euros.

              “Commitment” means a Revolving Commitment, Tranche A Commitment or
Tranche B Commitment, or any combination thereof (as the context requires).

              “Communications Act” means the Communications Act of 1934 and any
similar or successor Federal statute and the rules, regulations and published
policies of the Federal Communications Commission thereunder, all as amended and
as the same may be in effect from time to time.

              “Consolidated Cash Interest Expense” means, for any period, the
excess of (a) the sum of (i) the interest expense (including imputed interest
expense in respect of Capital Lease Obligations) of the Borrower and the
Restricted Subsidiaries for such period, determined on a consolidated basis in
accordance with GAAP, (ii) any interest accrued during such period in respect of
Indebtedness of the Borrower or any Restricted Subsidiary that is required to be
capitalized rather than included in consolidated interest expense for such
period in accordance with GAAP, (iii) any cash payments made during such period
in respect of obligations referred to in clause (b) below that were amortized or
accrued in a previous period, plus (iv) any cash payments, distributions or
dividends to holders of New Preferred Stock during such period, minus (b) the
sum of (i) to the extent included in such consolidated inter est expense for
such period, non-cash amounts attributable to amortization of financing costs
paid in a previous period, (ii) to the extent included in such consolidated
interest expense for such period, non-cash amounts attributable to amortization
of debt discounts or accrued interest payable in kind for such period, plus
(iii) to the extent included in such consolidated interest expense for such
period, up-front cash financing costs or cash financing fees expended during
such period.

              “Consolidated EBITDA” means, for any period, Consolidated Net
Income for such period plus (a) without duplication and to the extent deducted
in determining such Consolidated Net Income, the sum of (i) consolidated
interest expense for such period, (ii) consolidated income tax expense for such
period, (iii) all amounts attributable to depreciation and amortization for such
period, and (iv) any extraordinary charges for such period, and minus (b)
without duplication and to the extent included in determining such Consolidated
Net Income, any extraordinary gains for such period, all determined on a
consolidated basis in accordance with GAAP. For purposes only of the covenants
set forth in Sections 6.17 and 6.18 (including the determination of the Leverage
Ratio for purposes of Section 6.17), if the Borrower or any Restricted
Subsidiary acquires a Restricted Subsidiary or substantially all the asse ts of
a going concern, or disposes of a Restricted subsidiary or substantially all of
its assets, in each case during any period in respect of which Consolidated
EBITDA is to be determined hereunder, such


5


--------------------------------------------------------------------------------


Consolidated EBITDA will be determined on a pro forma basis as if such
acquisition or disposition had occurred on the first day of the relevant period.

              “Consolidated Net Income” means, for any period, the net income or
loss of the Borrower and the Restricted Subsidiaries for such period determined
on a consolidated basis in accordance with GAAP; provided that there shall be
excluded (a) the income of any Person (other than the Borrower or any Subsidiary
Loan Party) in which any other Person (other than the Borrower or any Restricted
Subsidiary or any director holding qualifying shares in compliance with
applicable law) owns an Equity Interest, except to the extent of the amount of
dividends or other distributions actually paid to the Borrower or any of the
Restricted Subsidiaries during such period, and (b) the income or loss of any
Person accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with the Borrower or any Restricted Subsidiary or the date that
such Person’s assets are acquired by the Borro wer or any Restricted Subsidiary.

              “Contributed Capital” means, at any date, the sum (without
duplication) of (a) $894,600,000, plus (b) Equity Proceeds received by the
Borrower subsequent to June 30, 2000, plus (c) the amount of Equity Purchase
Consideration received by the Borrower or any Restricted Subsidiary after June
30, 2000, plus (d) the amount of Conversion Proceeds received by the Borrower
after June 30, 2000 in respect of convertible securities that were not included
in the consolidated stockholders’ equity of the Borrower and the Restricted
Subsidiaries as of June 30, 2000.

              “Control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

              “Conversion Proceeds” means an amount deemed for purposes hereof
to have been received by the Borrower at the time of conversion of any
convertible debt securities or preferred stock (other than Non-Cash Pay
Preferred Stock) of the Borrower into common stock or Non-Cash Pay Preferred
Stock of the Borrower equal to the principal amount (or Imputed Principal
Amount, as applicable) of such debt securities or preferred stock so converted
and any accrued and unpaid interest thereon which is forfeited in connection
with such conversion.

              “Data Center” means any real estate, building, structure,
underground facilities or portion thereof that is utilized by the Borrower or
any Restricted Subsidiary as a data center for the purpose of conducting any
System and Network Management Business.

              “Default” means any event or condition which constitutes an Event
of Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

              “Designated Equity Proceeds Use” means the application of Equity
Proceeds or Conversion Proceeds to any of the following: (i) Restricted Payments
pursuant to stock option plans or other benefit plans for management or
employees of the Borrower and the Restricted Subsidiaries, (ii) payments of cash
consideration in connection with Permitted Business Acquisitions pursuant to
Section 6.06(e), (iii) Investments permitted by Section 6.06(d) or 6.06(k) and
(iv) Capital Expenditures permitted by Section 6.20.

              “Disclosed Matters” means the actions, suits and proceedings and
the environmental matters disclosed in Schedule 3.06.

              “dollars” or “$” refers to lawful money of the United States of
America.

              “Dollar Equivalent” means, on any date of determination, (a) with
respect to any amount in dollars, such amount, and (b) with respect to any
amount in Euros, the equivalent in dollars of such amount, determined by the
Administrative Agent pursuant to Section 1.05(b) using the Exchange Rate at the
time in effect under the provisions of such Section.

              “Effective Date” means the date on which the conditions specified
in Section 4.01 are satisfied (or waived in accordance with Section 9.02) .

              “Environmental Laws” means all applicable local, state, federal
and foreign laws, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions, notices or binding agreements issued, promulgated or
entered into by any Governmental Authority, relating to the pollution or
protection of the


6


--------------------------------------------------------------------------------


environment, the preservation or reclamation of natural resources, or the
generation, use, handling, transportation, storage, treatment, disposal,
management or release of any Hazardous Material.

              “Environmental Liability” means any liabilities, obligations,
claims, actions, suits, judgments, orders, damages, injunctive relief, losses,
fines, penalties, fees, expenses or costs (including administrative oversight
costs, natural resource damages and remediation costs), whether contingent or
otherwise, arising from or relating to (a) compliance or non-compliance with any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release of any Hazardous Materials or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

              “Equity Interests” means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, but
excluding any New Preferred Stock issued by the Borrower.

              “Equity Proceeds” means the cash Net Proceeds received by the
Borrower from the issuance and sale of common stock of the Borrower or Non-Cash
Pay Preferred Stock of the Borrower.

              “Equity Purchase Consideration” means the net fair market value of
any assets or properties other than cash transferred to or acquired by the
Borrower or any Restricted Subsidiary in consideration of or exchange for the
issuance of shares of common stock of the Borrower or Non-Cash Pay Preferred
Stock of the Borrower, including in connection with mergers and stock
acquisitions (such net fair market value being the fair market value of such
common stock or Non-Cash Pay Preferred Stock (as reasonably determined in good
faith by the Chief Financial Officer of the Borrower, which determination shall,
if applicable, be based on the trading value of such common stock or Non-Cash
Pay Preferred Stock on the closing date of the transaction)).

              “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time.

              “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

              “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a tru stee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan of the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

              “Euro” or “EU” means the single currency of the European Union as
constituted by the Treaty on European Union.

              “Eurocurrency”, when used in reference to any Loan or Borrowing,
refers to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.

              “Euro Revolving Exposure” means, with respect to any Lender at any
time, the Dollar Equivalent of the outstanding principal amount of such Lender’s
Revolving Loans denominated in Euro at such time.

              “Euro Sublimit” means $100,000,000.

              “Event of Default” has the meaning assigned to such term in
Article VII.


7


--------------------------------------------------------------------------------


              “Excess Cash Flow” means, for any fiscal period, the sum (without
duplication) of:

        (a)  Consolidated Net Income for such fiscal period, adjusted to exclude
any gains or losses attributable to Prepayment Events; plus

        (b)  depreciation, amortization and other non-cash charges or losses
deducted in determining such Consolidated Net Income for such fiscal period;
plus

        (c)  the sum of (i) the amount, if any, by which Net Working Capital
decreased during such fiscal period plus (ii) the net amount, if any, by which
the deferred revenues of the Borrower and the Restricted Subsidiaries increased
during such fiscal period plus (iii) the amount, if any, by which the deferred
cash expenses of the Borrower and the Restricted Subsidiaries decreased during
such fiscal period; minus

        (d)  the sum of (i) any non-cash gains included in determining such
Consolidated Net Income for such fiscal period plus (ii) the amount, if any, by
which Net Working Capital increased during such fiscal period plus (iii) the
amount, if any, by which the deferred revenues of the Borrower and the
Restricted Subsidiaries decreased during such fiscal period plus (iv) the
amount, if any, by which the deferred cash expenses of the Borrower and the
Restricted Subsidiaries increased during such fiscal period; minus

        (e)  the sum of (i) Capital Expenditures paid in cash during such fiscal
period (except to the extent attributable to the incurrence of Capital Lease
Obligations or otherwise financed by incurring Long-Term Indebtedness and except
to the extent paid with Net Proceeds in respect of Prepayment Events or from the
issuance of Capital Stock) plus (ii) cash consideration paid during such fiscal
period to make Permitted Business Acquisitions or other investments permitted
hereunder (other than Permitted Investments and except to the extent financed by
incurring Long-Term Indebtedness or issuing Capital Stock or other Equity
Interests); minus

        (f)  cash payments made during such fiscal period which were not
deducted in determining such Consolidated Net Income for such fiscal period that
will in a subsequent fiscal period become a non-cash charge deducted in
determining Consolidated Net Income for such subsequent fiscal period; minus

        (g)  the aggregate principal amount of Long-Term Indebtedness repaid or
prepaid by the Borrower and the Restricted Subsidiaries during such fiscal
period, excluding (i) Indebtedness in respect of Revolving Loans and Letters of
Credit (unless by a corresponding permanent reduction in the Revolving
Commitments), (ii) Term Loans prepaid pursuant to Section 2.10(c) or (d), and
(iii) repayments or prepayments of Long-Term Indebtedness financed by incurring
other Long-Term Indebtedness.

              “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

              “Exchange Rate” means on any day, with respect to the Euro, the
rate at which the Euro may be exchanged into dollars, as set forth at
approximately 11:00 a.m., London time, on such day on the Reuters <NFX=> Page
for the Euro. In the event that such rate does not appear on any Reuters <NFX=>
Page, the Exchange Rate shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Borrower, or, in the absence of such agreement,
such Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent or, if the Administrative Agent shall so
determine, one of its Affiliates in the market where its foreign currency
exchange operations in respect of the Euro are then being conducted, at or about
10:00 a.m., local time, on such date for the purcha se of dollars for delivery
two Business Days later; provided that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

              “Excluded Taxes” means, with respect to the Administrative Agent,
any Lender, Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the


8


--------------------------------------------------------------------------------


case of any Lender, in which its applicable lending office is located, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction described in clause (a) above and (c) in the
case of a Foreign Lender (other than an assignee pursuant to a request by the
Borrower under Section 2.18(b)), any withholding tax that (i) is in effect and
would apply to amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to any withholding tax
pursuant to Section 2.16(a), or (ii) is attributable to such Foreign Lender’s
failure to comply with Section 2.16(e).

              “Executive Officer” means the chief executive officer, the
president, the chief financial officer, the secretary or the treasurer of the
Borrower.

              “Existing Letter of Credit” means each standby letter of credit
previously issued for the account of the Borrower that (i) is outstanding on the
Effective Date and (ii) is listed on Schedule 2.04.

              “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

              “Financial Covenants” means the covenants set forth in Sections
6.14, 6.15, 6.16, 6.17, 6.18, 6.19, 6.20 and 6.21.

              “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Borrower.

              “Foreign Lender” means any Lender that is organized under the laws
of a jurisdiction other than that in which the Borrower is located. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

              “Foreign Subsidiary” means any Subsidiary that is organized under
the laws of a jurisdiction other than the United States of America or any State
thereof or the District of Columbia.

              “GAAP” means generally accepted accounting principles in the
United States of America.

              “Global Acquisition” means the acquisition by the Borrower of all
of the outstanding Capital Stock of GlobalCenter Holding Co., a Delaware
corporation, pursuant to the Global Merger Agreement.

              “Global Closing Date” means the date on which the Global
Acquisition is consummated.

              “Global Merger Agreement” means the Agreement and Plan of Merger
dated September 28, 2000, among the Borrower, Exodus Acquisition Corp., Global
Crossing North America, Inc., Global Crossing GlobalCenter Holdings, Inc.,
GlobalCenter Holding Co. and GlobalCenter Inc.

              “Government Securities” means direct obligations of, or
obligations fully and unconditionally guaranteed or insured by, the United
States of America or any agency or instrumentality thereof.

              “Governmental Authority” means the government of the United States
of America, any other nation or any political subdivision thereof, whether state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

              “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof, (c)
to maintain working capital, equity


9


--------------------------------------------------------------------------------


capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation or (d) as an account party in respect of any letter of credit or
letter of guaranty issued to support such Indebtedness or obligation; provided,
that the term Guarantee shall not include endorsements for collection or deposit
in the ordinary course of business.

              “Guarantee Agreement” means the Guarantee Agreement between the
Subsidiary Loan Parties and the Collateral Agent, substantially in the form of
Exhibit E.

              “Hazardous Materials” means all explosive, radioactive, hazardous
or toxic substances, wastes or other pollutants, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

              “Hedging Agreement” means any interest rate protection agreement,
foreign currency exchange agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

              “Imputed Principal Amount” means, with respect to any class of New
Preferred Stock, the maximum amount that would be payable upon mandatory
redemption or repurchase of all such New Preferred Stock or, if no mandatory
redemption or repurchase is applicable, the greater of the issue price or
liquidation preference of such New Preferred Stock.

              “Incremental Facility Amendment” is defined in Section 2.19.

              “Incremental Loans” is defined in Section 2.19.

              “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to property
acquired by such Person, (d) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (e) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (f) all Guarantees by such Person of Indebtedne ss of others, (g)
all Capital Lease Obligations of such Person, (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
and letters of guaranty, (i) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances (j) all obligations of such Person in
respect of New Preferred Stock, (k) all Attributable Debt of such Person and (l)
all obligations of such person in respect of Hedging Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor. For
the avoidance of doubt, “Indebtedness” shall not include cash deposits or
pledges paid to or made for the benefit of, or cash de posits or pledges made to
support obligations in respect of surety bonds, performance bonds or other
obligations of a like nature for the benefit of, lessors (including lessors
under Synthetic Leases) of Leasehold Data Centers and other premises that are
leased to the Borrower or a Restricted Subsidiary under terms which do not
create a Capital Lease Obligation.

              “Indemnified Taxes” means Taxes other than Excluded Taxes.

              “Indemnity, Subrogation and Contribution Agreement” means the
Indemnity, Subrogation and Contribution Agreement substantially in the form of
Exhibit F hereto.

              “Indentures” means (a) the Indentures dated as of July 6, 2000,
between the Borrower and HSBC Bank USA, as Trustee, in respect of $1,000,000,000
11-5/8% Senior Notes due 2010, and EU200,000,000 of 11-3/8% Senior Notes due
2008, (b) the Indenture dated as of December 1, 1999, between the Borrower and
HSBC Bank USA, as Trustee, in respect of $375,000,000 and EU125,000,000 of
10-3/4% Senior Notes due 2009, and (c) the Indenture dated as of July 1, 1998,
between the Borrower and HSBC Bank USA, as Trustee, in respect of $275,000,000
of 11-1/4% Senior Notes due 2008.


10


--------------------------------------------------------------------------------


              “Information Memorandum” means the Confidential Information
Memorandum dated August 2000 relating to the Borrower and the Transactions.

              “Interest Election Request” means a request by the Borrower to
convert or continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.06.

              “Interest Payment Date” means (a) with respect to any ABR Loan,
the last day of each March, June, September and December and (b) with respect to
any Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

              “Interest Period” means, with respect to any Eurocurrency
Borrowing, the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the Borrower may elect; provided, that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes her eof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

              “Investment” means purchasing, holding or acquiring (including
pursuant to any merger with any Person that was not a Wholly Owned Restricted
Subsidiary prior to such merger) any Capital Stock, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, or making or permitting to exist any loans or advances (other
than commercially reasonable extensions of trade credit) to, Guaranteeing any
obligations of, or making or permitting to exist any investment in, any other
Person, or purchasing or otherwise acquiring (in one transaction or a series of
transactions) any assets of any Person constituting a business unit. The amount,
as of any date of determination, of any Investment shall be the original cost of
such Investment (including any Indebtedness of a Person existing at the time
such Person becomes a Restricted Subsidiary tha t is assumed or Guaranteed in
connection with such Investment and any Indebtedness assumed in connection with
any acquisition of assets), plus the cost of all additions, as of such date,
thereto and minus the amount, as of such date, of any portion of such Investment
repaid to the investor in cash as a repayment of principal or a return of
capital, as the case may be (except to the extent such repaid amount has been
included in Consolidated Net Income), but without any other adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment. In determining the amount of any Investment
involving a transfer of any property other than cash, such property shall be
valued at its fair market value at the time of such transfer.

              “Issuing Bank” means (i) The Chase Manhattan Bank, in its capacity
as the issuer of Letters of Credit (other than the Existing Letters of Credit)
hereunder, and its successors in such capacity as provided in Section 2.04(i)
and (ii) any other Lender that may become an issuer of Letters of Credit
hereunder in such capacity as provided in Section 2.04(i) or 2.04 (k). Each
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of the Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

              “Judgment Currency” is defined in Section 9.16(b).

              “LC Disbursement” means a payment made by an Issuing Bank pursuant
to a Letter of Credit.

              “LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of the Borrower at such time. The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time.

              “Leasehold Data Center” means any Data Center that is leased,
whether pursuant to a Capital Lease Obligation or otherwise, by the Borrower or
any Restricted Subsidiary.


11


--------------------------------------------------------------------------------


              “Lenders” means the Persons listed on Schedule 2.01 and any other
Person that shall have become a party hereto pursuant to an Assignment and
Acceptance or an Incremental Facility Amendment, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Acceptance.

              “Lender Affiliate” means (a) with respect to any Lender, (i) an
Affiliate of such Lender or (ii) any entity (whether a corporation, partnership,
trust or otherwise) that is engaged in making, purchasing, holding or otherwise
investing in bank loans and similar extensions of credit in the ordinary course
of its business and is administered or managed by a Lender or an Affiliate of
such Lender and (b) with respect to any Lender that is a fund which invests in
bank loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such lender or by an Affiliate of such investment advisor; provided,
that no entity shall be a “Lender Affiliate” unless such entity is capable of
performing the applicable obligations of a Lender hereunder.

              “Letter of Credit” means any letter of credit issued by an Issuing
Bank pursuant to this Agreement.

              “Leverage Ratio” means, on any date, the ratio of (a) Total Debt
as of such date to (b) Annualized Consolidated EBITDA for the fiscal quarter of
the Borrower ended on such date (or, if such date is not the last day of a
fiscal quarter, ended on the last day of the fiscal quarter of the Borrower most
recently ended prior to such date); provided, however, that for purposes of the
covenant set forth in Section 6.17, the Leverage Ratio shall be calculated by
excluding from Total Debt that portion of Indebtedness of any Restricted
Subsidiary that is not a Wholly Owned Subsidiary that is attributable to
minority ownership interests of third parties in such Restricted Subsidiary if
such Indebtedness is not Guaranteed by the Borrower or any other Restricted
Subsidiary that is not also a Subsidiary of such non-Wholly Owned Subsidiary.

              “LIBO Rate” means, with respect to any Eurocurrency Borrowing for
any Interest Period, the rate appearing on Page 3750 of the Dow Jones Market
Service (or on any successor or substitute page of such Service, or any
successor to or substitute for such Service, providing rate quotations
comparable to those currently provided on such page of such Service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to deposits in the currency of
such Borrowing in the London interbank market), rounded upwards, if necessary,
to the nearest 1/100th of a percent, at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period, as the rate
for deposits in the currency of such Borrowing with a maturity comparable to
such Interest Period. In the event that such rate is not available at such tim e
for any reason, then the “LIBO Rate” with respect to such Eurocurrency Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 (in the case of a Borrowing denominated in dollars) or Euro deposits
of EU5,000,000 (in the case of a Borrowing denominated in Euro) and for a
maturity comparable to such Interest Period are offered by the principal London
office of the Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.

              “Lien” means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, Capital Lease Obligation or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

              “Loan Documents” means this Agreement and the Security Documents.

              “Loan Parties” means the Borrower and the Subsidiary Loan Parties.

              “Loans” means the loans made by the Lenders to the Borrower
pursuant to this Agreement.

              “Local Time” means (a) with respect to a Revolving Loan or
Borrowing denominated in Euro, London time and (b) with respect to a Loan,
Borrowing or Letter of Credit denominated in dollars, New York City time.

              “London Agent” means Chase Manhattan International Limited.

              “Long-Term Indebtedness” means any Indebtedness that, in
accordance with GAAP, constitutes (or, when incurred, constituted) a long-term
liability.


12


--------------------------------------------------------------------------------


              “Material Adverse Effect” means a material adverse effect on (a)
the business, assets, operations or financial condition of the Borrower and the
Restricted Subsidiaries, taken as a whole, (b) the ability of any Loan Party to
perform any of its material obligations under any Loan Document or (c) the
rights of or benefits available to the Administrative Agent, the Collateral
Agent and the Lenders under any Loan Document.

              “Material Indebtedness” means Indebtedness (other than the Loans
and Letters of Credit), or obligations in respect of one or more Hedging
Agreements, of any one or more of the Borrower and its Restricted Subsidiaries
in an aggregate principal amount exceeding $10,000,000. For purposes of
determining Material Indebtedness, the “principal amount” of the obligations of
the Borrower or any Restricted Subsidiary in respect of any Hedging Agreement at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or such Restricted Subsidiary would be required to
pay if such Hedging Agreement were terminated at such time (or is required to
pay, if such Hedging Agreement has been terminated).

              “Material Subsidiary” means any one or more Restricted
Subsidiaries that, as of the last day of the fiscal quarter most recently ended
on or prior to the date of determination, accounted for more than 5% of (i)
Consolidated EBITDA during such fiscal quarter or the period of four consecutive
fiscal quarters ended on such last day if the resulting amount is positive and
exceeds $5,000,000, (ii) consolidated revenues of the Borrower and the
Restricted Subsidiaries during such fiscal quarter or the period of four
consecutive fiscal quarters ended on such last day or (iii) the consolidated
assets of the Borrower and the Restricted Subsidiaries as of the last day of
such fiscal quarter.

              “Moody’s” means Moody’s Investors Service, Inc.

              “Mortgage” means a mortgage, deed of trust or other security
document granting a Lien on any Mortgaged Property to secure the Obligations.
Each Mortgage shall be in the form of Exhibit H or otherwise satisfactory in
form and substance to the Collateral Agent.

              “Mortgaged Property” means, initially, each parcel of real
property and the improvements thereto owned by a Loan Party and identified as a
Mortgaged Property on Schedule 3.05, and includes each other parcel of real
property and improvements thereto with respect to which a Mortgage is granted
pursuant to Section 5.12 or 5.13.

              “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

              “Net Proceeds” means, with respect to any event (a) the cash
proceeds received in respect of such event including (i) any cash received in
respect of any non-cash proceeds, but only as and when received, (ii) in the
case of a casualty, insurance proceeds, and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, net of (b) the sum
of (i) all reasonable fees and out-of-pocket expenses paid by the Borrower and
the Subsidiaries to third parties (other than Affiliates) in connection with
such event, (ii) in the case of a sale, transfer or other disposition of an
asset (including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), the amount of all payments required to be
made by the Borrower and the Restricted Subsidiaries as a result of such event
to repay Indebtedness (other than Loans) secured by such ass et or otherwise
subject to mandatory prepayment as a result of such event, and (iii) the amount
of all taxes paid (or reasonably estimated to be payable, provided, that such
amounts withheld or estimated for tax payments shall, to the extent not utilized
for the payment of taxes, be deemed to be Net Proceeds) by the Borrower and the
Subsidiaries, and the amount of any reserves established by the Borrower and the
Subsidiaries to fund contingent liabilities reasonably estimated to be payable
(provided that the amount of any reversal of any such reserve shall be deemed to
be Net Proceeds), in each case that are directly attributable to such event (as
determined reasonably and in good faith by the Chief Financial Officer of the
Borrower).

              “Net Working Capital” means, at any date, (a) the consolidated
current assets of the Borrower and the Restricted Subsidiaries as of such date
(excluding cash and Permitted Investments) minus (b) the consolidated current
liabilities of the Borrower and the Restricted Subsidiaries as of such date
(excluding current liabilities in respect of Indebtedness). Net Working Capital
at any date may be a positive or negative number. Net Working Capital increases
when it becomes more positive or less negative and decreases when it becomes
less positive or more negative.


13


--------------------------------------------------------------------------------


              “New Preferred Stock” means any preferred stock (other than
Non-Cash Pay Preferred Stock) issued by the Borrower on or after December 31,
1999 that is (a) not secured by any assets of the Borrower or any Restricted
Subsidiary and (b) not Guaranteed by any Restricted Subsidiary.

              “Non-Cash Pay Preferred Stock” means preferred stock of the
Borrower which (i) is not mandatorily redeemable, in whole or part, or required
to be repurchased or reacquired, in whole or in part, by the Borrower or any
Restricted Subsidiary, and which does not require any payment of cash dividends,
in each case, prior to the date that is six months after the Tranche B Maturity
Date; provided, however, that any preferred stock which would constitute
Non-Cash Pay Preferred Stock but for provisions thereof giving holders thereof
the right to require the Borrower to repurchase or redeem such preferred stock
upon the occurrence of a change of control occurring prior to the Tranche B
Maturity Date shall constitute Non-Cash Pay Preferred Stock if the change of
control provisions (other than the purchase price) applicable to such preferred
stock are no more favorable to the holders of such preferred stock than the
provisions applicable to the Loans contained in this Agreement and such
preferred stock specifically provides that the Borrower will not repurchase or
redeem any such preferred stock pursuant to such provisions prior to the
Borrower’s repayment of the Loans and LC Disbursements and the termination of
all Commitments hereunder, (ii) is not secured by any assets of the Borrower or
any Restricted Subsidiary, (iii) is not Guaranteed by any Restricted Subsidiary
and (iv) is not exchangeable or convertible into Indebtedness of the Borrower or
any Restricted Subsidiary or any preferred stock (other than Non-Cash Pay
Preferred Stock) of the Borrower or any Subsidiary.

              “Obligations” has the meaning assigned to such term in the
Security Agreement.

              “Other Taxes” means any and all present or future recording,
stamp, documentary, excise, transfer, sales, property or similar taxes, charges
or levies arising from any payment made under any Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, any Loan
Document.

              “PBGC” means the Pension Benefit Guaranty Corporation referred to
and defined in ERISA and any successor entity performing similar functions.

              “Perfection Certificate” means a certificate in the form of Annex
I to the Security Agreement or any other form approved by the Collateral Agent.

              “Permitted Business Acquisition” means any acquisition (by merger
or otherwise) by the Borrower or a Subsidiary Loan Party of all or substantially
all the assets of, or all the Equity Interests in, a Person or division or line
of business of a Person, if (a) immediately after giving effect thereto, no
Default has occurred and is continuing or would result therefrom, (b) such
acquired Person or business is predominately engaged in one or more System and
Network Management Businesses (i) in the United States of America or (ii)
outside the United States of America, provided that the aggregate cumulative
consideration other than stock for all such acquisitions of Persons or
businesses predominantly engaged in Systems and Network Management Businesses
outside the United States shall not at any time (A) prior to the Global Closing
Date exceed $100,000,000, and (B) at any time thereafter, exceed $150 ,000,000,
(c) each Subsidiary resulting from such acquisition (and which survives such
acquisition) other than a Foreign Subsidiary resulting from an acquisition made
in reliance on clause (b)(ii) of this definition shall be a Subsidiary Loan
Party and all the Equity Interests of each such Subsidiary shall be owned
directly by the Borrower and/or Subsidiary Loan Parties and shall have been
pledged pursuant to the Pledge Agreement, (d) the Collateral and Guarantee
Requirement shall have been satisfied with respect to each such Subsidiary, (e)
the Borrower and the Restricted Subsidiaries are in compliance, on a pro forma
basis after giving effect to such acquisition (without giving effect to
operating expense reductions unless approved of in advance by the Administrative
Agent), with the Financial Covenants to the extent then applicable, as if such
acquisition had occurred on the first day of the relevant period for testing
compliance, and (f) the Borrower has delivered to the Agent an officer’s
certifica te to the effect set forth in clauses (a), (b), (c), (d) and (e)
above, together with all relevant financial information for the Person or assets
acquired and reasonably detailed calculations demonstrating satisfaction of the
requirement set forth in clause (e) above.

              “Permitted Encumbrances” means:

        (a)  Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.05;


14


--------------------------------------------------------------------------------


        (b)  carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlord’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.05;

        (c)  pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

        (d)  cash pledges and deposits to secure the performance of bids, trade
contracts, leases, statutory obligations or governmental franchise obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature, in each case in the ordinary course of business;

        (e)  Liens created pursuant to attachment, garnishee orders or similar
process and Liens as security for costs, in each case in connection with
prejudgment court proceedings;

        (f)  Liens consisting of rights of set-off arising by operation of law;

        (g)  judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;

        (h)  other liens incidental to the conduct of business or the ownership
of property, including easements, rights of way, zoning and similar
restrictions, and sub-leases granted to others, which do not in the aggregate
materially detract from the value of the Borrower’s and its Restricted
Subsidiaries’ property when taken as a whole, or materially impair the use
thereof in the operation of their businesses; and

        (i)  any interest or title of a lessor in the property subject to any
lease other than (A) a Capital Lease Obligation or (B) a lease entered into as
part of a Sale and Leaseback transaction subject to Section 6.04;

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

              “Permitted Investments”means:

        (a)  Government Securities maturing within one year after the date of
acquisition thereof;

        (b)  time deposits, certificates of deposit and bankers acceptances, in
each case, with maturities of not more than six months from the date of
acquisition and overnight bank deposits, in each case of or with any commercial
bank organized in the United States having capital and surplus in excess of $500
million and a Thompson Bank Watch Rating or “B” or better;

        (c)  fully collateralized repurchase obligations with a term of not more
than 30 days for underlying securities of the types described in clauses (a) and
(b) above;

        (d)  investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, a credit
rating from S&P of A-1 or higher or from Moody’s of P-1 or higher; and

        (e)  investments in money market funds substantially all of whose assets
comprise securities of the types described in clauses (a) through (d) above.

              “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

              “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or Section
412 of the Code or Section 302 of ERISA, and in respect of which the Borrower or
any ERISA Affiliate is (or, if such plan were terminated, would under Section
4069 of ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA
.

              “Pledge Agreement” means the Pledge Agreement among the Borrower,
the Subsidiary Loan Parties and the Collateral Agent, substantially in the form
of Exhibit D.

              “Prepayment Event” means:


15


--------------------------------------------------------------------------------


        (a)  any sale, transfer or other disposition (including pursuant to a
sale and leaseback transaction) of any property or asset of the Borrower or any
Restricted Subsidiary and any issuance of Capital Stock of a Restricted
Subsidiary, other than (i) dispositions described in clauses (a), (b), (d), (e)
and (f) of Section 6.07 and (ii) other dispositions resulting in aggregate Net
Proceeds not exceeding $10,000,000 during any fiscal year of the Borrower; or

        (b)  any casualty or other insured damage to, or any taking under power
of eminent domain or by condemnation or similar proceeding of, any property or
asset of the Borrower or any Restricted Subsidiary, but only to the extent that
the Net Proceeds therefrom have not been applied to repair, restore or replace
such property or asset or to purchase other property or assets used or to be
used in the System and Network Management Business within twelve months after
such event.

              “Prime Rate” means the rate of interest per annum publicly
announced from time to time by The Chase Manhattan Bank as its prime rate in
effect at its principal office in New York City; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

              “Recognition Agreement” means an agreement reasonably satisfactory
to the Collateral Agent between the Collateral Agent and the lessor and/or
mortgagee of a Leasehold Data Center pursuant to which such lessor or mortgagee
recognizes and consents to the first priority Lien of the Collateral Agent on
the equipment, inventory, personal property, leasehold improvements and other
Collateral, including fixtures, owned by the Borrower or a Restricted Subsidiary
and located at, incorporated in or attached to the real estate comprising such
Leasehold Data Center (subject to exceptions approved by the Collateral Agent
for assets integral to the operation of the building in respect of which the
Borrower or a Restricted Subsidiary does not have removal rights), and the
Collateral Agent and such lessor or mortgagee agree with respect to the exercise
of rights and remedies of the Collateral Agent with respe ct to such Collateral
(including rights of removal upon an Event of Default or the termination of the
lease relating to such Leasehold Data Center).

              “Register” has the meaning set forth in Section 9.04.

              “Related Fund” means with respect to any Lender that is a fund
that invests in bank loans in the ordinary course of business, any other fund
that invests in bank loans in the ordinary course of business and is advised or
managed by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

              “Related Parties” means, with respect to any specified Person,
such Person’s Affiliates and the respective directors, trustees, partners,
members, officers, employees, agents and advisors of such Person and such
Person’s Affiliates.

              “Required Lenders” means, at any time, Lenders having aggregate
Revolving Exposures, Term Loans and unused Commitments representing more than
50.0% of the sum of the total Revolving Exposures, outstanding Term Loans and
unused Commitments at such time.

              “Reset Date” is defined in Section 1.05(a).

              “Restricted Indebtedness” means Indebtedness of the Borrower or
any Subsidiary, the payment, prepayment, redemption, repurchase or defeasance of
which is restricted under Section 6.09(b).

              “Restricted Payment” means (a) any dividend or other distribution
(whether in cash, securities or other property) with respect to any Equity
Interests in the Borrower or any Restricted Subsidiary, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of (i) any Equity Interests in the Borrower or any
Restricted Subsidiary or (ii) any option, warrant or other right to acquire any
such Equity Interests in the Borrower or any Restricted Subsidiary or (b) any
payment under a Synthetic Purchase Agreement.

              “Restricted Subsidiary” means (i) each Subsidiary of the Borrower
on the date hereof and (ii) each Subsidiary of the Borrower organized or
acquired after the date hereof that has not been designated an Unrestricted
Subsidiary in accordance with the provisions of Section 6.22.

              “Revolving Availability Period” means the period from and
including the Effective Date to but excluding the earlier of the Revolving
Maturity Date and the date of termination of the Revolving Commitments.


16


--------------------------------------------------------------------------------


              “Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit hereunder, expressed as an amount
representing the maximum aggregate amount of such Lender’s Revolving Exposure
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.07 or 2.10 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Revolving Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Revolving Commitments is $225,000,000.

              “Revolving Exposure” means, with respect to any Lender at any
time, the sum of (i) the aggregate Dollar Equivalents of the principal amounts
of such Lender’s Revolving Loans outstanding at such time and (ii) its LC
Exposure at such time.

              “Revolving Lender” means a Lender with a Revolving Commitment or,
if the Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

              “Revolving Loan” means a Loan made pursuant to clause (c) of
Section 2.01.

              “Revolving Maturity Date” means October 31, 2005.

              “S&P” means Standard & Poor’s Ratings Services, a division of
McGraw Hill Companies.

              “Sale and Leaseback Transaction” means any arrangement whereby the
Borrower or a Subsidiary shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease property that it intends to use for substantially the
same purpose or purposes as the property sold or transferred; provided that any
such arrangement entered into within 180 days after the acquisition or
construction of the subject property shall not be deemed to be a “Sale and
Leaseback Transaction”.

              “Security Agreement” means the Security Agreement among the
Borrower, the Subsidiary Loan Parties and the Collateral Agent, substantially in
the form of Exhibit C.

              “Security Documents” means the Security Agreement, the Pledge
Agreement, the Guarantee Agreement, the Indemnity, Subrogation and Contribution
Agreement, the Mortgages and each other security agreement or other instrument
or document executed and delivered pursuant to Section 5.12 or 5.13 to secure
any of the Obligations.

              “Secured Parties” has the meaning assigned to such term in the
Security Agreement.

              “Senior Bank Debt Basket Amount” means, on any date, an amount
equal to the lesser of (x) the sum of (i) $100,000,000 and (ii) 85% of the
Borrower’s consolidated net accounts receivable on such date, and (y)
$750,000,000, which amount represents the maximum amount of indebtedness that
the Borrower and the Restricted Subsidiaries are permitted by the Indentures, as
in effect on the Effective Date, to incur as “Permitted Senior Bank Debt” (as
defined in the Indentures) pursuant to the first clause of the second paragraph
of the covenant entitled “Limitation on Debt” therein; provided, however, that
the Senior Bank Debt Basket Amount shall (upon satisfaction of the conditions
set forth in the proviso below) be increased at any time to such greater amount
(the “Increased Basket Amount”) that is at such time permitted by the most
restrictive provisions of the Inde ntures and any other indentures or agreements
governing Indebtedness of the Borrower or any Restricted Subsidiary to be (a)
incurred by the Borrower and the Restricted Subsidiaries as “Permitted Senior
Bank Debt” (or the full equivalent thereof) and (b) Guaranteed and secured by
the Collateral in the manner contemplated by the Loan Documents (without any
requirement that any Indebtedness other than the Obligations be Guaranteed or
secured as a result thereof), provided that (I) the Indentures have ceased to be
in effect or have been duly modified to permit (and no other agreement governing
Indebtedness of the Borrower or any Restricted Subsidiary restricts) the
incurrence or maintenance of Indebtedness hereunder, guaranteed and secured in
the manner contemplated by the Loan Documents (without any requirement that any
other Indebtedness be Guaranteed or secured as a result thereof), in the
Increased Basket Amount and (II) the Administrative Agent has received a
favorable legal opinion satisfactory t o the Administrative Agent from outside
counsel to the Borrower satisfactory to the Administrative Agent to the effect
of clause (I) of this proviso and shall have received such other documents as it
may reasonably request to evidence or demonstrate compliance with the conditions
set forth above.


17


--------------------------------------------------------------------------------


              “Senior Debt” means, on any date, without duplication, (a) the
Loans and all other Indebtedness that would be reflected as a liability on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries
prepared as of such date in accordance with GAAP that is either Senior Secured
Debt or is Indebtedness that is not subordinated by its terms to the Obligations
under the Loan Documents of the issuer or obligor thereof and (b) all
Attributable Debt.

              “Senior Secured Debt” means, on any date, without duplication, (a)
the Loans and all other Indebtedness that would be reflected as a liability on a
consolidated balance sheet of the Borrower and the Restricted Subsidiaries
prepared as of such date in accordance with GAAP and that is secured by any
assets of the Borrower or any Restricted Subsidiary and (b) Attributable Debt;
provided, however, that for purposes of the covenant set forth in Section 6.18,
Senior Secured Debt shall be calculated by excluding the portion of Senior
Secured Debt of any Restricted Subsidiary other than a Wholly Owned Subsidiary
which is attributable to the minority ownership interests of third parties in
such Restricted Subsidiary if such Senior Secured Debt is not Guaranteed by the
Borrower or any other Restricted Subsidiary that is not also a Subsidiary of
such non-Wholly Owned Subsidiary.

              “Special Investment Basket Amount” means, at any time, the sum of
(a) $500,000,000 if at such time the Global Closing Date has not occurred, or
$800,000,000 if at such time the Global Closing Date has occurred, (b) Equity
Proceeds and Conversion Proceeds received after June 30, 2000 and not applied to
any other Designated Equity Proceeds Use, (c) 33% of the Net Proceeds of
issuances of unsecured Indebtedness permitted by Section 6.01(a)(ix) received
after the date hereof and (d) the amount of any cash received as a return of
capital (and not included in Consolidated Net Income) in respect of any
Investment made pursuant to clause (ii) of the proviso in Section 6.06(d) or
clause (ii) of Section 6.06(k) upon the sale or disposition thereof. For
purposes of calculating the Special Investment Basket Amount, Investments by a
Restricted Subsidiary made with the proceeds of, or assets received as, In
vestments originally made in such Restricted Subsidiary in reliance on this
definition shall not count against the Special Investment Basket Amount.

              “Statutory Reserve Rate” means, with respect to any currency, a
fraction (expressed as a decimal), the numerator of which is the number one and
the denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board. Eurocurrency Loans shall be deem ed to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under Regulation D or any other applicable law, rule or regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

              “subsidiary” means, with respect to any Person (the “parent”) at
any date, any corporation, limited liability company, partnership, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled by the parent or one or more subsidiaries of the parent or
by the parent and one or more su bsidiaries of the parent.

              “Subsidiary” means any subsidiary of the Borrower.

              “Subsidiary Loan Party” means any Restricted Subsidiary that is
not a Foreign Subsidiary; provided, that any Restricted Subsidiary formed or
acquired after the date hereof that is not a Wholly Owned Subsidiary shall not
be a “Subsidiary Loan Party” if the entire amount of the Investment by the
Borrower and the Restricted Subsidiaries in such non-Wholly Owned Subsidiary has
been designated by the Borrower as made pursuant to Section 6.06(d) or (k).

              “Subsidiary Security Documents” means the Guarantee Agreement, the
Security Agreement, the Pledge Agreement and the Indemnity, Subrogation and
Contribution Agreement.


18


--------------------------------------------------------------------------------


              “Synthetic Lease” means a financing document which combines the
off-balance sheet characteristics of an operating lease (by satisfying the
FASB-13 requirements for an operating lease) with the tax and economic
characteristics of conventional debt financing which allows the synthetic lessee
to take depreciation on a capital asset for federal income tax purposes as an
owner.

              “Synthetic Purchase Agreement” means any swap, derivative or other
agreement or combination of agreements pursuant to which the Borrower or any
Restricted Subsidiary is or may become obligated to make (i) any payment in
connection with a purchase by any third party from a Person other than the
Borrower or any Restricted Subsidiary of any Equity Interest or Restricted
Indebtedness or (ii) any payment (other than on account of a permitted purchase
by it of any Equity Interest or any Restricted Indebtedness) the amount of which
is determined by reference to the price or value at any time of any Equity
Interest or Restricted Indebtedness; provided that no phantom stock or similar
plan providing for payments only to current or former directors, officers or
employees of the Borrower or any Restricted Subsidiary (or to their heirs or
estates) shall be deemed to be a Synthetic Purchase Agreement.

              “System and Network Management Business” means: (i) server and
other hardware hosting, (ii) connectivity, data networking, telecommunications
or content for computer or data networks or systems; (iii) management of
computer or data networks or systems; (iv) technology services, equipment sales
or leasing or software licensing for computer or data networks or systems
(including Internet Protocol and any successor protocol(s) based networks); and
(v) businesses reasonably related, complementary or incidental thereto.

              “TARGET” means the Trans-European Automated Real-time Gross
settlement Express Transfer system.

              “Taxes” means any and all present or future taxes, levies,
imposts, duties, deductions, charges or withholdings imposed by any Governmental
Authority.

              “Telecommunications Assets” means (a) any property (other than
cash, cash equivalents and securities) to be owned by the Borrower or any
Restricted Subsidiary and, directly or indirectly, used in a System and Network
Management Business and (b) Capital Stock of a Person that becomes a Wholly
Owned Subsidiary as a result of the acquisition of such Capital Stock by the
Borrower or a Restricted Subsidiary from any person other than an Affiliate of
the Borrower, provided that such Person is predominantly engaged in a System and
Network Management Business.

              “Term Loans” means Tranche A Term Loans and Tranche B Term Loans.

              “Total Capital” means, on any date, the sum of Total Debt and
Contributed Capital on such date.

              “Total Debt” means, on any date, the sum of (a) all Indebtedness
of the Borrower and its Restricted Subsidiaries that would be reflected as a
liability on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries prepared as of such date in accordance with GAAP plus (b) the
Imputed Principal Amount of any New Preferred Stock outstanding on such date
plus (c) all Attributable Debt on such date that is not included in clause (a)
of this definition.

              “Tranche A Availability Period” means the period commencing with
the date hereof and ending on the earlier of (a) the date the Tranche A
Commitments are terminated and (b) the date that is two years after the date
hereof.

              “Tranche A Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche A Term Loan hereunder
during the Tranche A Availability Period, expressed as an amount representing
the maximum principal amount of the Tranche A Term Loan to be made by such
Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.07 or 2.10 and (b) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender’s Tranche A Commitment is set forth on Schedule
2.01, or in the Assignment and Acceptance pursuant to which such Lender shall
have assumed its Tranche A Commitment, as applicable. The initial aggregate
amount of the Lenders’ Tranche A Commitments is $225,000,000.

              “Tranche A Lender” means a Lender with a Tranche A Commitment or
an outstanding Tranche A Term Loan.


19


--------------------------------------------------------------------------------


              “Tranche A Maturity Date” means October 31, 2005.

              “Tranche A Term Loan” means a Loan made pursuant to clause (a) of
Section 2.01.

              “Tranche B Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make a Tranche B Term Loan hereunder on
the Effective Date, expressed as an amount representing the maximum principal
amount of the Tranche B Term Loan to be made by such Lender hereunder. The
initial amount of each Lender’s Tranche B Commitment is set forth on Schedule
2.01. The aggregate amount of the Lenders’ Tranche B Commitments is
$150,000,000.

              “Tranche B Lender” means a Lender with a Tranche B Commitment or
an outstanding Tranche B Term Loan.

              “Tranche B Maturity Date” means October 31, 2007.

              “Tranche B Term Loan” means a Loan made pursuant to clause (b) of
Section 2.01.

              “Transactions” means the execution, delivery and performance by
each Loan Party of the Loan Documents to which it is to be a party, the
borrowing of Loans, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.

              “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the Alternate
Base Rate.

              “Unrestricted Cash” means, on any date, cash, and cash equivalents
(including Permitted Investments) of the Borrower and the Restricted
Subsidiaries that would be reflected on a consolidated balance sheet of the
Borrower and the Restricted Subsidiaries prepared as of such date, excluding,
however, any such cash or cash equivalents that are subject to a Lien (other
than under the Loan Documents) securing Indebtedness or other obligations or
subject to any escrow or similar arrangement restricting the use or disposition
thereof by the Borrower or any Restricted Subsidiary.

              “Unrestricted Subsidiary” means any Subsidiary of the Borrower
that has been designated as an Unrestricted Subsidiary by the Borrower pursuant
to and in compliance with Section 6.22. No Unrestricted Subsidiary may own any
Capital Stock of a Restricted Subsidiary.

              “Voting Stock” means, with respect to any Person, securities of
any class or classes of Capital Stock in such Person entitling the holders
thereof (whether at all times or at the times that such class of Capital Stock
has voting power by reason of the happening of any contingency) to vote in the
election of members of the board of directors or comparable body of such Person.

              “Wholly Owned subsidiary” of any Person shall mean a subsidiary of
such Person of which securities or other ownership interests (except for
directors’ qualifying shares and other de minimis amounts of outstanding
securities or ownership interests) representing 100% of the ordinary voting
power and 100% of equity or 100% of the general partnership interests are, at
the time any determination is being made, owned, controlled or held by such
Person or one or more Wholly Owned subsidiaries of such Person or by such Person
and one or more Wholly Owned subsidiaries of such Person.

              “Withdrawal Liability” means liability to a Multiemployer Plan as
a result of a complete or partial withdrawal from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.

              SECTION 1.02. Classification of Loans and Borrowings. For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g. , a
“Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type
(e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g. , a
“Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving
Borrowing”).

              SECTION 1.03. Terms Generally. The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same


20


--------------------------------------------------------------------------------


meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
hav e the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

              SECTION 1.04. Accounting Terms; GAAP. Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall h ave
been withdrawn or such provision amended in accordance herewith.

              SECTION 1.05. Exchange Rate. (a) Not later than 1:00 p.m., New
York City time, on each Calculation Date, the Administrative Agent shall (i)
determine the Exchange Rate as of such Calculation Date with respect to the Euro
and (ii) give notice thereof to the Revolving Lenders and the Borrower. The
Exchange Rate so determined shall become effective on the first Business Day
immediately following the relevant Calculation Date (a “Reset Date”), shall
remain effective until the next succeeding Reset Date, and shall for all
purposes of this Agreement (other than Section 9.16 or any other provision
expressly requiring the use of a current Exchange Rate) be the Exchange Rate
employed in converting any amounts between dollars and Euro.

              (b)  Not later than 5:00 p.m., New York City time, on each Reset
Date and each date on which Revolving Loans denominated in Euro are made, the
Administrative Agent shall (i) determine the aggregate amount of the Dollar
Equivalents of the principal amounts of the Revolving Loans denominated in Euro
then outstanding (after giving effect to any Revolving Loans denominated in Euro
made or repaid on such date) and (ii) notify the Revolving Lenders and the
Borrower of the results of such determination.

ARTICLE II

The Credits

              SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees (a) to make Tranche A Term Loans in dollars to
the Borrower from time to time during the Tranche A Availability Period in an
aggregate principal amount not exceeding its Tranche A Commitment, (b) to make a
Tranche B Term Loan in dollars to the Borrower on the Effective Date in a
principal amount not exceeding its Tranche B Commitment and (c) to make
Revolving Loans to the Borrower in any Committed Currency from time to time
during the Revolving Availability Period in an aggregate principal amount that
will not result in (i) such Lender’s Revolving Exposure exceeding the excess of
such Lender’s Revolving Commitment over such Lender’s Applicable Percentage of
the aggregate face amount of all outstanding Existing Letters of Credit or (ii)
such Lender’s Euro Revolving Exposure exceeding su ch Lender’s Applicable
Percentage of the Euro Sublimit. Within the foregoing limits and subject to the
terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans. Amounts repaid in respect of Term Loans may not be
reborrowed.

              SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as
part of a Borrowing consisting of Loans of the same Class and Type made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.


21


--------------------------------------------------------------------------------


              (b)  Subject to Section 2.13, (i) each Revolving Borrowing
denominated in dollars and each Term Borrowing shall be comprised entirely of
ABR Loans or Eurocurrency Loans as the Borrower may request in accordance
herewith and (ii) each Revolving Borrowing denominated in Euro shall be
comprised entirely of Eurocurrency Loans. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

              (c)  At the commencement of each Interest Period for any
Eurocurrency Borrowing, such Borrowing shall be in an aggregate amount that is
an integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that a Eurocurrency Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the Commitment applicable to such
Borrowing. At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $1,000,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Revolving Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.04(e). Borrowings of more than one
Type and Class may be outstanding at the same time; p rovided that there shall
not at any time be more than a total of 20 Eurocurrency Borrowings outstanding.

              (d)  Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Revolving Maturity Date, Tranche A Maturity Date or Tranche B Maturity
Date, as applicable.

              SECTION 2.03. Requests for Borrowings. To request a Revolving
Borrowing or Term Borrowing, the Borrower shall notify the Administrative Agent
of such request by telephone (a) in the case of a Eurocurrency Borrowing
denominated in dollars, not later than 11:00 a.m., New York City time, three
Business Days before the date of the proposed Borrowing, (b) in the case of
Eurocurrency Borrowing denominated in Euro, not later than 11:00 a.m. New York
City time, four Business Days before the date of the proposed Borrowing and (c)
in the case of an ABR Borrowing, not later than 11:00 a.m., New York City time,
one Business Day before the date of the proposed Borrowing; provided that any
such notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.04(e) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowin g. Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

        (i)  whether the requested Borrowing is to be a Revolving Borrowing,
Tranche A Term Borrowing or Tranche B Term Borrowing;

        (ii)  the aggregate amount and currency of such Borrowing;

        (iii)  the date of such Borrowing, which shall be a Business Day;

        (iv)  in the case of a Borrowing denominated in dollars, whether such
Borrowing is to be an ABR Borrowing or a Eurocurrency Borrowing;

        (v)  in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “ Interest Period”; and

        (vi)  the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

If no currency is specified with respect to any Eurocurrency Revolving
Borrowing, then the Borrower shall be deemed to have selected dollars. If no
election as to the Type of Borrowing denominated in dollars is specified, then
the requested Borrowing shall be an ABR Borrowing if the applicable notice is
given later than the time specified above for requesting a Eurocurrency
Borrowing, and a Eurocurrency Borrowing in all other cases. If no Interest
Period is specified with respect to any requested Eurocurrency Revolving
Borrowing, then the Borrower shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.


22


--------------------------------------------------------------------------------


              SECTION 2.04. Letters of Credit. (a) General. Subject to the terms
and conditions set forth herein, the Borrower may request the issuance of
Letters of Credit denominated in dollars for its own account, in a form
reasonably acceptable to the Administrative Agent and the applicable Issuing
Bank, at any time and from time to time during the Revolving Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. Such terms and conditions of any
such application or agreement shall not, in any event, contain any operating
covenants or restrictions, provide for any collateral not provided under the
Loan Documents or provide for the imposition of fees (other than customary
charges); and any such terms and conditions prohibited by this sentence shall be
replaced and superseded by the provisions of this Agreement.

              (b)  Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the name and address of
the beneficiary thereof and such other information as shall be necessary to
prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension (i) the LC
Exposure shall not exceed the excess of $125,000,000 over the aggregate face
amount of all outstanding Existing Letters of Credit and (ii) the total
Revolving Exposures shall not exceed the total Revolving Commitments.

              (c)  Expiration Date. Each Letter of Credit shall expire at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (provided that a Letter of Credit
may contain a provision pursuant to which it is deemed to be extended on an
annual basis for a period of not more than a year that in any event ends prior
to the date referred to in clause (ii) below) and (ii) the date that is five
Business Days prior to the Revolving Maturity Date.

              (d)  Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, the
applicable Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from the applicable Issuing Bank, a
participation in such Letter of Credit (including each Existing Letter of
Credit) equal to such Lender’s Applicable Percentage of the aggregate amount
available to be drawn under such Letter of Credit. In consideration and in
furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
the applicable Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

              (e)  Reimbursement. If any Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrower shall reimburse such
LC Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 2:00 p.m., New York City time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 12:00 noon, New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 2:00 p.m., New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to 12:00
noon, New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received


23


--------------------------------------------------------------------------------


prior to such time on the day of receipt; provided that, if such LC Disbursement
is not less than $1,000,000, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 that such
payment be financed with an ABR Revolving Borrowing in an equivalent amount and,
to the extent so financed, the Borrower’s obligation to make such payment shall
be discharged and replaced by the resulting ABR Revolving Borrowing. If the
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable LC Disbursement, the payment then
due from the Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Revolving Lender shall
pay to the Administrative Agent its Applicable Percentage of the payment then
due from the Borrower in respect of the applicable LC Disbursement, in the same
manner as provided in Section 2.05 with r espect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse any
Issuing Bank, then to such Lenders and such Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse any Issuing Bank for any LC Disbursement (other than the funding of
ABR Revolving Loans as contemplated above) shall not constitute a Loan and shall
not relieve the Borrower of its obligation to reimburse such LC Disbursement.

              (f)  Obligations Absolute. The Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the forego ing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrowe r to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without resp onsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

              (g)  Disbursement Procedures. The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. The applicable Issuing
Bank shall promptly notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand for payment and whether such
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the
Borrower of its obligation to reimburse such Issuing Bank and the Revolving
Lenders with respect to any such LC Disbursement.

              (h)  Interim Interest. If any Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid


24


--------------------------------------------------------------------------------


amount thereof shall bear interest, for each day from and including the date
such LC Disbursement is made to but excluding the date that the Borrower
reimburses such LC Disbursement, at the rate per annum then applicable to ABR
Revolving Loans; provided that, if the Borrower fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then Section
2.12(c) shall apply. Interest accrued pursuant to this paragraph shall be for
the account of the applicable Issuing Bank, except that interest accrued on and
after the date of payment by any Revolving Lender pursuant to paragraph (e) of
this Section to reimburse such Issuing Bank shall be for the account of such
Lender to the extent of such payment.

              (i)  Replacement of the Issuing Bank. An Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of any
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued by it thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Bank s, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

              (j)  Cash Collateralization. If any Event of Default shall occur
and be continuing, on the Business Day that the Borrower receives notice from
the Administrative Agent or the Required Lenders (or, if the maturity of the
Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrower shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Lenders, an amount in cash equal to the LC Exposure as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of De fault with
respect to the Borrower described in clause (h) or (i) of Article VII. Each such
deposit shall be held by the Administrative Agent as collateral for the payment
and performance of the obligations of the Borrower under this Agreement, and the
Borrower hereby grants the Lenders a security interest in all funds and
investments in such account to secure such obligations. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits in readily marketable Permitted Investments maturing in not
more than 60 days, which investments shall be made at the direction of the
Borrower and at the Borrower’s risk and expense, such deposits shall not bear
interest. Interest or profits, if any, on such investments shall accumulate in
such account. Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Banks for LC Disbursements for which the y have
not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Revolving Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
obligations of the Borrower under this Agreement or the other Loan Documents. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount, including any
interest or profits thereon (to the extent not applied as aforesaid) shall be
returned to the Borrower within three Business Days after all Events of Default
have been cured or waived. If the Borrower is required to provide an amount of
cash collateral hereunder pursuant to Section 2.10(b), such amount (to the
extent not applied as aforesaid) shall be returned to the Borrower as and to the
extent th at, after giving effect to such return, the Borrower would remain in
compliance with Section 2.10(b) and no Default shall have occurred and be
continuing.

              (k)  Additional Issuing Banks. The Borrower may, at any time and
from time to time with the consent of the Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of the Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph (k) shall be deemed to
be an “Issuing Bank” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Banks and such
Lender.


25


--------------------------------------------------------------------------------


              SECTION 2.05. Funding of Borrowings. (a) Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds in the applicable currency by 11:00
a.m., Local Time, to the account of the Applicable Agent most recently
designated by it for such purpose for Loans of such Class and currency by notice
to the applicable Lenders. The Applicable Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained by the Applicable Agent or to an account
maintained with another financial institution designated by the Borrower (i) in
New York City, in the case of Loans denominated in dollars, or (ii) in London in
the case of Revolving Loans denominated in Euro; provided that Revolving Loans
made to finance the reimbursement of an LC Disbursement shall b e remitted by
the Administrative Agent to the applicable Issuing Bank.

              (b)  Unless the Applicable Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Applicable Agent such Lender’s share of such Borrowing,
the Applicable Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Applicable Agent, then the applicable
Lender and the Borrower severally agree to pay to the Applicable Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Applicable Agent, at (i) in the cas e of
such Lender, (x) the Federal Funds Effective Rate (in the case of a Borrowing in
dollars) and (y) the rate reasonably determined by the Applicable Agent to be
the cost to it of funding such amount (in the case of a Borrowing in Euro) or
(ii) in the case of the Borrower, the interest rate applicable to the subject
Loan. If such Lender pays such amount to the Applicable Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing and the
Applicable Agent shall return to the Borrower any amount (including interest)
paid by the Borrower to the Applicable Agent pursuant to this paragraph.

              SECTION 2.06. Interest Elections. (a) Each Revolving Borrowing and
Term Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurocurrency Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing, may elect Interest
Periods therefor, all as provided in this Section; provided that the Borrower
may not elect to convert any Borrowing denominated in Euro to an ABR Borrowing.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a s eparate Borrowing.

              (b)  To make an election pursuant to this Section, the Borrower
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.

              (c)  Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

        (i)  the Borrowing to which such Interest Election Request applies and,
if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

        (ii)  the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

        (iii)  whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

        (iv)  if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.


26


--------------------------------------------------------------------------------


If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

              (d)  Promptly following receipt of an Interest Election Request,
the Administrative Agent shall advise each Lender of the details thereof and of
such Lender’s portion of each resulting Borrowing.

              (e)  If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
continued as a Eurocurrency Borrowing with an Interest Period of one month’s
duration. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Revolving Borrowing denominated in Euro
may be continued for an Interest Period of more than one month’s duration, (ii)
no outstanding Borrowing denominated in dollars may be converted to or continued
as a Eurocurrency Borrowing and (iii) unless repaid, each Eurocurrency Borrowing
denominated in dollars shall be converted to an ABR Borrowing at the end of the
Interest Period applicable thereto.

              SECTION 2.07. Termination and Reduction of Commitments. (a) Unless
previously terminated, (i) the Tranche A Commitments, shall terminate at 5:00
p.m. on the last day of the Tranche A Availability Period, (ii) the Tranche B
Commitments shall terminate at 5:00 p.m., New York City time, on the Effective
Date and (iii) the Revolving Commitments shall terminate on the Revolving
Maturity Date.

              (b)  The Borrower may at any time terminate, or from time to time
reduce, the Commitments of any Class; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$1,000,000 and not less than $10,000,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.10,
the sum of the Revolving Exposures would exceed the total Revolving Commitments.

              (c)  If any prepayment of Term Borrowings is required pursuant to
Section 2.10 but cannot be made because there are no Term Borrowings
outstanding, or because the amount of the required prepayment exceeds the
outstanding amount of Term Borrowings, then, on the date that such prepayment is
required, first, the Tranche A Term Commitments, and, if insufficient, second
the Revolving Commitments shall be reduced by an aggregate amount equal to the
amount of the required prepayment, or the excess of such amount over the
outstanding amount of Term Borrowings, as the case may be.

              (d)  The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section, or any required reduction of the Revolving Commitments under paragraph
(c) of this Section, at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided that a notice
of termination of the Revolving Commitments delivered by the Borrower may state
that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effec tive date) if
such condition is not satisfied. Any termination or reduction of the Commitments
of any Class shall be permanent. Each reduction of the Commitments of any Class
shall be made ratably among the Lenders in accordance with their respective
Commitments of such Class.

              SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) The
Borrower hereby unconditionally promises to pay (i) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each
Revolving Loan of such Lender on the Revolving Maturity Date and (ii) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Term Loan of such Lender as provided in Section 2.09.

              (b)  Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

              (c)  The Administrative Agent shall maintain accounts in which it
shall record (i) the amount and currency of each Loan made hereunder, the Class
and Type thereof and the Interest Period applicable thereto,


27


--------------------------------------------------------------------------------


(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Lender hereunder and (iii) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

              (d)  The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans and LC Disbursements in accordance with the terms of this
Agreement.

              (e)  Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, the Borrower shall execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form approved by the Borrower and the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

              SECTION 2.09. Amortization of Term Loans. (a) Subject to
adjustment pursuant to paragraph (d) of this Section, the Borrower shall repay
Tranche A Term Borrowings on each date set forth below in a principal amount
equal to the percentage of the aggregate principal amount of Tranche A Term
Loans outstanding on the last day of the Tranche A Availability Period set forth
opposite such date:

Date Amount September 30, 2003    5%   December 31, 2003    5%   March 31, 2004
   5%   June 30, 2004    10%   September 30, 2004    10%   December 31, 2004  
 15%   March 31, 2005    15%   June 30, 2005    15%   Tranche A Maturity Date  
 20%  

              (b)  Subject to adjustment pursuant to paragraph (d) of this
Section, the Borrower shall repay Tranche B Term Borrowings on each date set
forth below in the aggregate principal amount set forth opposite such date:

Date Amount December 31, 2003   $ 375,000   March 30, 2004   $ 375,000   June
31, 2004   $ 375,000   September 30, 2004   $ 375,000   December 31, 2004   $
375,000   March 31, 2005   $ 375,000   June 30, 2005   $ 375,000   September 30,
2005   $ 375,000   December 31, 2005   $ 375,000   March 31, 2006   $ 375,000  
June 30, 2006   $ 375,000   September 30, 2006   $ 375,000   December 31, 2006  
$ 36,375,000   March 31, 2007   $ 36,375,000   June 30, 2007   $ 36,375,000  
Tranche B Maturity Date   $ 36,375,000  

              (c)  To the extent not previously paid, (i) all Tranche A Term
Loans shall be due and payable on the Tranche A Maturity Date and (ii) all
Tranche B Term Loans shall be due and payable on the Tranche B Maturity Date.


28


--------------------------------------------------------------------------------


              (d)  Any prepayment of a Term Borrowing of either Class shall be
applied to reduce the subsequent scheduled repayments of the Term Borrowings of
such Class to be made pursuant to this Section ratably. If the initial aggregate
amount of the Lenders’ Term Commitments of either Class exceeds the aggregate
principal amount of Term Loans of such Class that are outstanding on the last
day of the Tranche A Term Availability Period, in the case of Tranche A Term
Loans, or made on the Effective Date, in the case of Tranche B Term Loans, then
the scheduled repayments of Term Borrowings of such Class to be made pursuant to
this Section shall be reduced ratably by an aggregate amount equal to such
excess.

              (e)  Prior to any repayment of any Term Borrowings of either Class
hereunder, the Borrower shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent by
telephone (confirmed by telecopy) of such selection not later than 12:00 noon,
New York City time, three Business Days before the scheduled date of such
repayment. Each repayment of a Borrowing shall be applied ratably to the Loans
included in the repaid Borrowing. Repayments of Term Borrowings shall be
accompanied by accrued interest on the amount repaid.

              SECTION 2.10. Prepayment of Loans. (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to the requirements of this Section.

              (b)  In the event and on each occasion that the sum of the
Revolving Exposures exceeds the total Revolving Commitments, the Borrower shall
prepay Revolving Borrowings (or, if no such Borrowings are outstanding, deposit
cash collateral in an account with the Administrative Agent pursuant to Section
2.04(j)) in an aggregate amount equal to such excess. In the event and on each
occasion that the sum of the Revolving Exposures and the outstanding Term Loans
exceeds the Senior Bank Debt Basket Amount, the Borrower shall prepay Borrowings
in an aggregate amount sufficient to eliminate such excess. In the event and on
each occasion that the sum of the aggregate Euro Revolving Exposures exceeds
105% of the Euro Sublimit, the Borrower shall repay Revolving Borrowings
denominated in Euro in an aggregate amount sufficient to eliminate such excess.

              (c)  In the event and on each occasion that any Net Proceeds are
received by or on behalf of the Borrower or any Restricted Subsidiary in respect
of any Prepayment Event, the Borrower shall, not later than the second Business
Day after such Net Proceeds are received, prepay Term Borrowings in an aggregate
amount equal to such Net Proceeds; provided that, in the case of any event
described in clause (a) of the definition of the term Prepayment Event, if the
Borrower shall deliver to the Administrative Agent a certificate of a Financial
Officer to the effect that the Borrower and the Restricted Subsidiaries intend
to apply the Net Proceeds from such event (or a portion thereof specified in
such certificate), within twelve months after receipt of such Net Proceeds, to
acquire Telecommunications Assets to be used in the business of the Borrower and
the Restricted Subsidiaries, and certifying that no Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Proceeds in respect of such event (or the portion of such Net
Proceeds specified in such certificate, if applicable) except to the extent of
any such Net Proceeds therefrom that have not been so applied by the end of such
twelve-month period, at which time a prepayment shall be required in an amount
equal to such Net Proceeds that have not been so applied.

              (d)  Following the end of each fiscal year of the Borrower,
commencing with the fiscal year ending December 31, 2002, the Borrower shall
prepay Term Borrowings in an aggregate amount equal to 50% of Excess Cash Flow
for such fiscal year. Each prepayment pursuant to this paragraph shall be made
on or before the date on which financial statements are delivered pursuant to
Section 5.01 with respect to the fiscal year for which Excess Cash Flow is being
calculated (and in any event within 90 days after the end of such fiscal year).

              (e)  Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (f) of this Section. In the event of any optional or mandatory
prepayment of Term Borrowings made at a time when Term Borrowings of both
Classes remain outstanding, the Borrower shall select Term Borrowings to be
prepaid so that the aggregate amount of such prepayment is allocated between the
Tranche A Term Borrowings and Tranche B Term Borrowings pro rata based on the
aggregate principal amount of outstanding Borrowings of each such Class;
provided that any Tranche B Lender may elect, by notice to the Administrative
Agent by telephone (confirmed by telecopy) at least one Business Day prior to
the prepayment date, to decline all or any portion of any prepayment of i ts
Tranche B Term Loans pursuant to this Section (other than an optional prepayment
pursuant to paragraph (a) of this Section, which may not be declined), in which
case the


29


--------------------------------------------------------------------------------


aggregate amount of the prepayment that would have been applied to prepay
Tranche B Term Loans but was so declined shall be applied to prepay Tranche A
Term Borrowings.

              (f)  The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurocurrency Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date, the principal amount of each
Borrowing or portion thereof to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, if a notice of optional prepayment is given in connection with a
conditional notice of termination of the Revolving Commitments as contemplated
by Section 2.07, then such notice of prepayment may be revo ked if such notice
of termination is revoked in accordance with Section 2.07(d). Promptly following
receipt of any such notice, the Administrative Agent shall advise the Lenders of
the contents thereof. Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

              SECTION 2.11. Fees. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Commitment Fee Rate on the daily unused amount of
each Revolving Commitment and Tranche A Commitment of such Lender during the
period from and including the date hereof to but excluding the date on which
such Commitment terminates. Accrued commitment fees shall be payable in arrears
on the last day of March, June, September and December of each year and on the
date on which the applicable Commitment terminates, commencing on the first such
date to occur after the date hereof. All commitment fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day). For purposes
of computing commitment fees with respect to Revolving Commitments, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender.

              (b)  The Borrower agrees to pay (i) to the Administrative Agent
for the account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate as interest on Eurocurrency Revolving Loans on the daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate or
rates per annum to be separately agreed upon between the Borrower and such
Issuing Bank on the outstanding aggregate stated amount of all Letters of Credit
issued by it. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Revolving Commitments terminate and
any such fees accruing after the date on which the Revolving Commitments
terminate shall be payable on demand. Any other fees payable to the Issuing Bank
pursuant to this paragraph shall be payable within 10 days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

              (c)  Voluntary and mandatory payments or prepayments of Tranche B
Term Loans and repayments of Tranche B Term Loans as a result of acceleration
upon an Event of Default, in each case made prior to the second anniversary of
the Effective Date, shall be accompanied by payment of a prepayment fee as
follows:

        (A)  if such prepayment or repayment is made on or before the first
anniversary of the Effective Date, a fee equal to 2% of the amount of such
prepayment or repayment; and

        (B)  if such prepayment or repayment is made thereafter but on or before
the second anniversary of the Effective Date, a fee equal to 1% of the amount of
such prepayment or repayment .

              (d)  The Borrower agrees to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Borrower and the Administrative Agent.


30


--------------------------------------------------------------------------------


              (e)  All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.

              SECTION 2.12. Interest. (a) The Loans comprising each ABR
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Rate.

              (b)  The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

              (c)  Notwithstanding the foregoing, if any principal of or
interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section.

              (d)  Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and, in the case of Revolving Loans,
upon termination of the Revolving Commitments; provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

              (e)  All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on the Prime Rate shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
in each case shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

              SECTION 2.13. Alternate Rate of Interest. If prior to the
commencement of any Interest Period for a Eurocurrency Borrowing denominated in
any currency:

        (a)  the Administrative Agent determines, in the exercise of its
professional judgment (which determination shall be conclusive absent manifest
error) that adequate and reasonable means do not exist for ascertaining the LIBO
Rate for such Interest Period; or

        (b)  the Administrative Agent is advised by the Required Lenders that
the LIBO Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders of making or maintaining their Loans included in such
Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing denominated in
such currency to, or continuation of any Borrowing denominated in such currency
as, a Eurocurrency Borrowing shall be ineffective and any Eurocurrency Borrowing
denominated in such currency that is requested to be continued (A) if such
currency is the dollar, shall be converted to an ABR Borrowing on the last day
of the Interest Period applicable thereto and (B) if such currency is the Euro,
shall be repaid on the last day of the Interest Period applicable thereto and
(ii) any Borrowing Request for a Eurocurrency Borrowing denominated in such
currency (A) if such currency is the dollar, shall be deemed a request for an
ABR Borrowing and (B) if such currency is the Euro, shall be ineffective.

              SECTION 2.14. Increased Costs. (a) If any Change in Law shall:


31


--------------------------------------------------------------------------------


        (i)  impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or an Issuing Bank; or

        (ii)  impose on any Lender or an Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurocurrency Loans made
by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Borrower
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank, as the case
may be, for such additional costs incurred or reduction suffered.

              (b)  If any Lender or an Issuing Bank determines that any Change
in Law regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or Issuing Bank’s capital or on the capital
of such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction suffered.

              (c)  A certificate of a Lender or Issuing Bank setting forth in
reasonable detail the basis upon which the claim for compensation is being made
and the amount or amounts (and computation thereof) necessary to compensate such
Lender or Issuing Bank or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender or
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

              (d)  Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or Issuing Bank, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

              SECTION 2.15. Break Funding Payments. In the event of (a) the
payment of any principal of any Eurocurrency Loan other than on the last day of
an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan or Term Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.10(f) and is revoked in accordance therewith), or (d)
the assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.18, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurocurrency Loan, such loss, cost or expense to any Lender shall be
deemed to consist of an amount determined by such Lender to be the excess, if
any, of (i) the amount of interest which would have accrued on the principal
amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of


32


--------------------------------------------------------------------------------


such period, for dollar deposits of a comparable amount and period from other
banks in the Eurocurrency market. A certificate of any Lender setting forth in
reasonable detail any amount or amounts (and the computation thereof) that such
Lender is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

              SECTION 2.16. Taxes. (a) Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without deduction for any Indemnified Taxes or
Other Taxes; provided that if the Borrower shall be required to deduct any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or Issuing Bank (as the case may be) receives
an amount equal to the sum it would have received had no such deductions been
made, (ii) the Borrower shall make such deductions and (iii) the Borrower shall
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law.

              (b)  In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

              (c)  The Borrower shall indemnify the Administrative Agent, each
Lender and the Issuing Bank, within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender or the Issuing Bank, as the case may be, on or
with respect to any payment by or on account of any obligation of the Borrower
hereunder or under any other Loan Document (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender or an Issuing Bank, or by the Administrative Agent
on its own behalf or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error.

              (d)  As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

              (e)  Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall, upon written notice from the
Borrower advising it of the availability of such exemption or reduction and upon
being supplied with all applicable documentation by the Borrower, deliver to the
Borrower (with a copy to the Administrative Agent), (1) two copies of either
Internal Revenue Service Form W-8BEN or W-8ECI (or any successor forms),
properly completed and duly executed by such Lender, together with any other
certificates or statement of exemption required under the Code or the
regulations thereunder and provided by the Borrower to such Foreign Lender, to
establish that such Foreign Lender is not subject to deduction or withholding,
or is subject to a reduced rate of withholding, of United States federal income
tax with respect to any payments to such Foreign Lender of principal, interest,
fees or other amounts payable under any Loan Document or (2) if such Foreign
Lender is not a “bank” or other Person described in Section 881(c)(3) of the
Code, a certificate of such Foreign Lender to such effect together with two
copies of Internal Revenue Service Form W-8BEN (or any successor form), properly
completed and duly executed by such Foreign Lender, together with any other
certificate or statement of exemption required under the Code or the regulations
thereunder and provided by the Borrower to such Foreign Lender, to establish
that such Foreign Lender is not subject to deduction or withholding, or is
subject to a reduced rate of such withholding, of United States federal income
tax with respect to any payments to such Foreign Lender of interest payable
under any Loan Document. Notwithstanding any other provision of this Section
2.16(e), no Foreign Lender shall be required to deliver any form pursuant to
this Section 2.16(e) if such Foreign Lender does not have the legal capacity to
deliver such form.

              (f)  If the Administrative Agent or a Lender determines in its
sole discretion (such determination to be made reasonably and in good faith)
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts


33


--------------------------------------------------------------------------------


pursuant to this Section 2.16, it shall pay over such refund to the Borrower
(but only to the extent of indemnity payments made, or additional amounts paid,
by the Borrower under this Section 2.16 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Nothing contained herein shall require the
Administrative Agent or any Lender to make its tax returns (or any other
information relating to its taxes which the Administrative Agent or such Lender
deems confidential) available to the Borrower or any other Person.

              SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of
Set-offs. (a) The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.15 or 2.16, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 12:00 noon, Local Time), on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Applicable Agent at its offices at (i) in the case of any
amount de nominated in dollars, 270 Park Avenue, New York, New York, and (ii) in
the case of any amount denominated in Euros, Chase Manhattan International
Limited, 125 London Wall, London, EC2Y 5AJ, or, in any such case, at such other
address as the Applicable Agent shall from time to time specify in a notice
delivered to the Borrower; provided that payments to be made directly to the
Issuing Bank as expressly provided herein and except that payments pursuant to
Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Applicable Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment under any Loan
Document shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing int erest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document shall be made (i) in the
case of any payment in respect of the principal or interest on any Loan, in the
currency of such Loan, and (ii) in the case of any other payment, in dollars.

              (b)  If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

              (c)  If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans, Term Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Revolving Loans, Term Loans and participations in
LC Disbursements and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans, Term
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans, Term Loans and participati
ons in LC Disbursements; provided that (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of


34


--------------------------------------------------------------------------------


set-off and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of the Borrower in the amount of such
participation.

              (d)  Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or an Issuing Bank hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
Issuing Bank, as the case may be, the amount due. In such event, if the Borrower
has not in fact made such payment, then each of the Lenders or the Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent
forthwith on demand the amount so distributed to such Lender or Issuing Bank
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrativ e
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

              (e)  If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.04(d) or (e), 2.05(b), 2.17(d) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.

              SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a)
If any Lender requests compensation under Section 2.14, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if such designation
or assignment (i) would eliminate or reduce amounts payable pursuant to Section
2.14 or 2.16, as the case may be, in the future and (ii) would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such de
signation or assignment.

              (b)  If any Lender requests compensation under Section 2.14, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Revolving Commitment is being assigned, the Issuing Bank) , which consent
shall not unreasonably be withheld, (ii) such Lender shall have received payment
of an amount equal to the outstanding principal of its Loans and participations
in LC Disbursements, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will, in the reasonable
opinion of the Borrower, result in a material reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

              SECTION 2.19. Incremental Facility. At any time prior to the
Tranche B Maturity Date, the Borrower may, by notice to the Administrative Agent
(which shall promptly deliver a copy to each of the Lenders), request the
addition of a new tranche of Term Loans (all such Loans, collectively, the
“Incremental Loans”) provided, however, that the addition of a tranche of
Incremental Loans under this Agreement and the other Loan Documents shall be
subject to the conditions that, both at the time of any such request and upon
effectiveness of the Incremental Facility Amendment referred to below, (i) no
Default shall exist, (ii) the Borrower shall be in pro forma compliance with the
Financial Covenants, to the extent then applicable, and (iii) the Senior Bank
Debt Basket Amount shall equal or exceed the sum of the Revolving Commitments,
the unused Tranche A Commitments, the outstanding Term Loans and the amount of
such tranche of Incremental Loans. The Incremental Loans (i) shall be in an
aggregate principal amount of at least $100,000,000 and not in excess of
$600,000,000, (ii) shall rank pari passu


35


--------------------------------------------------------------------------------


in right of payment and of security (including under the Security Documents)
with the Revolving Loans and the Term Loans, (iii) shall mature no sooner than
six months after the Tranche B Maturity Date and shall have a longer average
weighted life than the combined weighted average life of the Revolving Loans
(assuming the Revolving Commitments were fully drawn) and the Term Loans, and
(iv) shall otherwise be treated no more favorably than the Term Loans (in each
case, including with respect to mandatory and voluntary prepayments); provided
that the terms and conditions applicable to the Incremental Loans may provide
for additional or different financial or other covenants applicable only during
periods after the Tranche B Maturity Date. Such notice shall set forth the
requested amount of Incremental Loans (which amount shall not exceed
$600,000,000). The Borrower shall arrange for one or more vendors of
telecommunications equipment or banks or other financial institutions (any such
ban k, other financial institution or vendor that is not already a Lender, being
called an “Additional Lender”) to extend commitments to provide Incremental
Loans in an aggregate amount equal to the requested amount of Incremental Loans,
provided that each Additional Lender that is not a vendor of telecommunication
equipment or an existing Lender shall be subject to the approval of the
Administrative Agent (which approval shall not be unreasonably withheld). The
proceeds of the Incremental Loans will be used to finance the purchase,
acquisition or construction of Telecommunications Assets, including real estate,
to be owned and utilized by the Borrower and the Restricted Subsidiaries.
Commitments in respect of Incremental Loans shall become Commitments under this
Agreement pursuant to an amendment (an “Incremental Facility Amendment”)to this
Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Lender agreeing to provide such Commitment, if any, each
Additional Lender, if any, and the Agent. The Incremental Facility Amendment
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the opinion of the Agent, to effect the provisions of this Section. The
effectiveness of any Incremental Facility Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
4.02. No Lender shall be obligated to provide any Incremental Loans unless it so
agrees.

ARTICLE III

Representations and Warranties

              The Borrower represents and warrants to the Lenders that:

              SECTION 3.01. Organization; Powers. Each of the Borrower and the
Restricted Subsidiaries (other than Restricted Subsidiaries that are not Loan
Parties) is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization and has all requisite power and
authority to carry on its business as now conducted. Each of the Restricted
Subsidiaries that is not a Loan Party is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization and has all
requisite power and authority to carry on its business as now conducted, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to be materially adverse to the rights of the Lenders in
any respect. Each of the Borrower and the Restricted Subsidiaries is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

              SECTION 3.02. Authorization; Enforceability. The Transactions to
be entered into by each Loan Party are within such Loan Party’s powers and have
been duly authorized by all necessary corporate or other action and, if
required, stockholder or member action. This Agreement has been duly executed
and delivered by the Borrower and constitutes, and each other Loan Document to
which any Loan Party is to be a party, when executed and delivered by such Loan
Party, will constitute, a legal, valid and binding obligation of the Borrower or
such Loan Party (as the case may be), enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

              SECTION 3.03. Governmental Approvals; No Conflicts. The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect and except filings
necessary to perfect Liens created under the Loan Documents, (b) will not
violate any applicable law or regulation or the charter, by-laws or other
organizational documents of the Borrower or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, or any material agreement or other material instrument binding
upon the Borrower or any of its Subsidiaries or its assets, or give rise to a
right thereunder to require any


36


--------------------------------------------------------------------------------


payment to be made by the Borrower or any of its Subsidiaries, and (d) will not
result in the creation or imposition of any Lien on any asset of the Borrower or
any of its Restricted Subsidiaries, except Liens created under the Loan
Documents.

              SECTION 3.04. Financial Condition; No Material Adverse Change. (a)
The Borrower has heretofore furnished to the Lenders its consolidated balance
sheet and statements of operations, stockholders’ equity and cash flows (i) as
of and for the fiscal year ended December 31, 1999, reported on by KPMG LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended June 30, 2000, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

              (b)  Except as disclosed in the financial statements referred to
above or the notes thereto or in the Information Memorandum and except for the
Disclosed Matters, after giving effect to the Transactions, none of the Borrower
or the Restricted Subsidiaries has, as of the Effective Date, any material
contingent liabilities, unusual long-term commitments or unrealized losses.

              (c)  Since December 31, 1999, there has been no material adverse
change in the business, assets, operations or financial condition of the
Borrower and its Restricted Subsidiaries, taken as a whole.

              SECTION 3.05. Properties. (a) Each of the Borrower and its
Restricted Subsidiaries has good title to, or valid leasehold interests in, all
its real and personal property material to the business (including its Mortgaged
Properties) of the Borrower and its Restricted Subsidiaries taken as a whole,
except for defects in title that do not interfere with its ability to conduct
its business as currently conducted or to utilize such properties for their
intended purposes.

              (b)  Each of the Borrower and its Restricted Subsidiaries owns, or
is licensed to use, all trademarks, trade names, copyrights, patents and other
intellectual property material to its business, and the use thereof by the
Borrower and the Restricted Subsidiaries does not to the knowledge of the
Borrower infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

              (c)  As of the Effective Date, neither the Borrower nor any
Restricted Subsidiary owns any real property.

              SECTION 3.06. Litigation and Environmental Matters. (a) There are
no actions, suits or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened
against or affecting the Borrower or any of the Restricted Subsidiaries (i) as
to which there is a reasonable possibility of an adverse determination and that,
if adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.

              (b)  Except for the Disclosed Matters, none of the Borrower, the
Restricted Subsidiaries or (to the extent that the Borrower or any Restricted
Subsidiary could reasonably be expected to incur any liability or cost as a
result thereof) the Unrestricted Subsidiaries, (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability that, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect.

              (c)  Since the date of this Agreement, there has been no change in
the status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

              SECTION 3.07. Compliance with Laws and Agreements. Each of the
Borrower and the Restricted Subsidiaries is in compliance with all laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all material agreements, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No Default has occurred and is continuing.


37


--------------------------------------------------------------------------------


              SECTION 3.08. Investment and Holding Company Status. Neither the
Borrower nor any of its Restricted Subsidiaries is (a) an “investment company”
as defined in, or subject to regulation under, the Investment Company Act of
1940 or (b) a “holding company” as defined in, or subject to regulation under,
the Public Utility Holding Company Act of 1935.

              SECTION 3.09. Taxes. Each of the Borrower, the Restricted
Subsidiaries and (to the extent that the Borrower or any Restricted Subsidiary
may be liable as a result thereof) the Unrestricted Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) any Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect.

              SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

              SECTION 3.11. Disclosure. As of the Effective Date the Borrower
has disclosed to the Lenders all material agreements, material instruments and
material corporate or other restrictions to which the Borrower or any of its
Restricted Subsidiaries is subject and all other matters known to any of them,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other information that has
been prepared by any Loan Party or on its behalf and furnished by or on behalf
of any Loan Party to the Administrative Agent or any Lender in connection with
the negotiation of this Agreement or any other Loan Document or delivered
hereunder or thereunder (as of the date thereof as modified or supplemented by
other information so furnished when taken as a whole) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projections, estimates of
future values or amounts or other expressions of views as to future
circumstances, including projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

              SECTION 3.12. Subsidiaries. Schedule 3.12 sets forth the name of,
and the ownership interest of the Borrower in, each Subsidiary of the Borrower
and identifies each Subsidiary that is a Subsidiary Loan Party, in each case as
of the Effective Date.

              SECTION 3.13. Insurance. Schedule 3.13 sets forth a description of
all insurance maintained by or on behalf of the Borrower and the Subsidiaries as
of the Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid to the extent due. The Borrower believes that the
insurance maintained by or on behalf of the Borrower and its Restricted
Subsidiaries is in such amounts and covers such risks and liabilities as is
customary for entities in the same or similar businesses as the Borrower and the
Restricted Subsidiaries.

              SECTION 3.14. Labor Matters. As of the Effective Date, there are
no strikes, lockouts or slowdowns against the Borrower or any Restricted
Subsidiary pending or, to the knowledge of the Borrower, threatened. The hours
worked by and payments made to employees of the Borrower and the Subsidiaries
have not been in violation of the Fair Labor Standards Act or any other
applicable Federal, state, local or foreign law dealing with such matters,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect. All payments due from the Borrower or any Restricted
Subsidiary, or for which any claim may be made against the Borrower or any
Restricted Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower or such Restricted Subsidiary in accordance with GAAP. The
consu mmation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which the Borrower or any Restricted Subsidiary is
bound.

              SECTION 3.15. Intellectual Property. Each of the Borrower and the
Subsidiaries owns, or is licensed to use, all intellectual property that is
necessary for the conduct of its business as currently conducted except for any
failure to so own or license intellectual property which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
To the knowledge of the Borrower, no claim has been asserted and is pending
against the Borrower or any Subsidiary challenging the use of any intellectual
property by it or the validity or effectiveness of any intellectual property
used by it, except for any claims, which, individually or


38


--------------------------------------------------------------------------------


in the aggregate, could not reasonably be expected to have a Material Adverse
Effect. The use of intellectual property by the Borrower or any Subsidiary does
not to the knowledge of the Borrower infringe on the rights of any person in any
material respect and in any manner which could reasonably be expected to have a
Material Adverse Effect.

              SECTION 3.16. Security Interests. (a) When executed and delivered,
the Pledge Agreement will be effective to create in favor of the Collateral
Agent for the ratable benefit of the Secured Parties a valid and enforceable
security interest in the Collateral (as defined in the Pledge Agreement) and,
when the portion of the Collateral constituting certificated securities (as
defined in the Uniform Commercial Code) is delivered to the Collateral Agent
thereunder together with instruments of transfer duly endorsed in blank, the
Pledge Agreement shall constitute a fully perfected first priority Lien on, and
security interest in, all right, title and interest of the pledgors thereunder
in such Collateral, prior and superior in right to any other Person.

              (b)  The Security Agreement is effective to create in favor of the
Collateral Agent for the ratable benefit of the Secured Parties a valid and
enforceable security interest in the Collateral (as defined in the Security
Agreement) and, when financing statements in appropriate form are filed in the
offices specified in the Perfection Certificate, the Security Agreement shall
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the grantors thereunder in such Collateral, to the extent
perfection can be obtained by filing Uniform Commercial Code financing
statements, other than the Intellectual Property (as defined in the Security
Agreements), in which a security interest may be perfected by filing, recording
or registering a security agreement, financing statement or analogous document
in the United States Patent and Trademark Office or the United States Copyr ight
Office, as applicable, in each case prior and superior in right to any other
Person to the extent perfection can be obtained by filing Uniform Commercial
Code financing statements, other than with respect to the rights of Persons
pursuant to Permitted Encumbrances.

              (c)  When the Security Agreement is filed in the United States
Patent and Trademark Office and the United States Copyright Office, the security
interest in favor of the Collateral Agent for the benefit of the Secured Parties
created thereunder shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Security Agreement) in which a security
interest may be perfected by filing, recording or registering a security
agreement, financing statement or analogous document in the United States Patent
and Trademark Office or the United States Copyright Office, as applicable, in
each case prior and superior in right to any other Person, other than with
respect to the rights of Persons pursuant to Permitted Encumbrances (it being
understood that subsequent recordings in the United States Patent and Tradem ark
Office and the United States Copyright Office may be necessary to perfect a lien
on registered trademarks, trademark applications and copyrights acquired by the
Loan Parties after the date hereof).

              (d)  The Mortgages, if any, are effective to create, subject to
the exceptions listed in each title insurance policy covering such Mortgage, in
favor of the Collateral Agent for the ratable benefit of the Secured Parties a
legal, valid and enforceable Lien on all of the Loan Parties’ right, title and
interest in and to the Mortgaged Properties thereunder and the proceeds thereof,
and when the Mortgages are filed in the offices specified on Schedule 3.15, the
Mortgages shall constitute a perfected Lien on, and security interest in, all
right, title and interest of the Loan Parties in such Mortgaged Properties and
the proceeds thereof, in each case prior and superior in right to any other
Person, other than with respect to Permitted Encumbrances.

              SECTION 3.17. FCC Matters. The Borrower and the Restricted
Subsidiaries are not subject to regulation under the Communications Act of 1934
and do not require any material license to be granted by the Federal
Communications Commission thereunder in order to conduct the business of the
Borrower and the Restricted Subsidiaries.

ARTICLE IV

Conditions

              SECTION 4.01. Effective Date. The obligations of the Lenders to
make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):


39


--------------------------------------------------------------------------------


        (a)  The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

        (b)  The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of each of (i) Fenwick & West LLP, counsel for the Borrower,
substantially in the form of Exhibit B-1, (ii) Adam W. Wegner, Senior Vice
President, Legal and Corporate Affairs, General Counsel & Secretary of the
Borrower, substantially in the form of Exhibit B-2, (iii) Orrick, Herrington &
Sutcliffe LLP, special New York counsel for the Borrower, substantially in the
form of Exhibit B-3, and (iv) local counsel in each jurisdiction where material
fixtures constituting Collateral are located, substantially in the form of
Exhibit B-4, and, in the case of each such opinion required by this paragraph,
covering such other matters relating to the Loan Parties, the Loan Documents or
the Transactions as the Required Lenders shall reasonably request. The Borrower
he reby requests such counsel to deliver such opinions.

        (c)  The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance satisfactory to the Administrative Agent and its counsel.

        (d)  The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by an Executive Officer or a Financial Officer of
the Borrower, confirming compliance with the conditions set forth in paragraphs
(a) and (b) of Section 4.02.

        (e)  The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Loan Party hereunder or under any other
Loan Document.

        (f)  The Collateral and Guarantee Requirement shall have been satisfied
and the Administrative Agent shall have received a completed Perfection
Certificate dated the Effective Date and signed by an Executive Officer or
Financial Officer of the Borrower, together with all attachments contemplated
thereby, including the results of a search of the Uniform Commercial Code (or
equivalent) filings made with respect to the Loan Parties in the jurisdictions
contemplated by the Perfection Certificate and copies of the financing
statements (or similar documents) disclosed by such search and evidence
reasonably satisfactory to the Administrative Agent that the Liens indicated by
such financing statements (or similar documents) are permitted by Section 6.03
or have been released.

        (g)  The Administrative Agent shall have received evidence that the
insurance required by Section 5.07 and the Security Documents is in effect.

        (h)  The Borrower shall, on a pro forma basis, be in compliance with the
Financial Covenants.

        (i)  All consents and approvals required to be obtained from any
Governmental Authority or other Person in connection with the Transactions shall
have been obtained, and all applicable waiting periods and appeal periods shall
have expired, in each case without the imposition of any burdensome conditions.

        (j)  The Lenders shall have received a pro forma consolidated balance
sheet of the Borrower and the Restricted Subsidiaries as of the Effective Date,
reflecting all pro forma adjustments as if the Transactions had been consummated
on such date, and such pro forma consolidated balance sheet shall be consistent
in all material respects with the business plan and other information previously
provided to the Lenders. After giving effect to the Transactions on the
Effective Date, neither the Borrower nor any of its Subsidiaries shall have
outstanding any shares of preferred stock or any Indebtedness, other than (i)
Indebtedness incurred under the Loan Documents and (ii) the Indebtedness listed
on Schedules 6.01(a) or 6.02 and any preferred stock of the Borrower.


40


--------------------------------------------------------------------------------


        (k)  The Agent shall have received evidence reasonably satisfactory to
it that all existing bank credit facilities and other secured Indebtedness of
the Borrower and the Restricted Subsidiaries has been (or will on the Effective
Date be) repaid, all commitments in connection therewith terminated and all
Liens securing such credit facilities or Indebtedness released.

        (l)  The Administrative Agent shall have received financial projections
for the Borrower and the Restricted Subsidiaries covering the period of seven
and one-half years after the Effective Date and broken down by fiscal quarter
for the initial two years after the Effective Date, which projections shall not
be inconsistent in any material respect with the information previously provided
to the Lenders and shall otherwise be reasonably satisfactory to the
Administrative Agent.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 5:00 p.m., New York City time, on November 15, 2000 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).

              SECTION 4.02. Each Credit Event. The obligation of each Lender to
make a Loan on the occasion of any Borrowing (except for a continuation or
conversion of a Borrowing that does not increase the principal amount thereof),
and of the Issuing Bank to issue, amend, renew or extend any Letter of Credit,
is subject to receipt of the request therefor in accordance herewith and to the
satisfaction of the following conditions:

        (a)  The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct on and as of the date of such
Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable except to the extent that any representation or
warranty expressly relates to an earlier date (in which case such representation
shall be correct as of such earlier date).

        (b)  At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

Each Borrowing (other than the continuation or conversion of a Borrowing that
does not increase the principal amount thereof) and each issuance, amendment,
renewal or extension of a Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in paragraphs (a) and (b) of this Section.

ARTICLE V

Affirmative Covenants

              Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:

              SECTION 5.01. Financial Statements and Other Information.. The
Borrower will furnish to the Administrative Agent and sufficient copies for each
Lender:

        (a)  within 100 days after the end of each fiscal year of the Borrower,
an audited consolidated balance sheet of the Borrower and the Restricted
Subsidiaries and related statements of operations, stockholders’ equity and cash
flows as of the end of and for such year, setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
KPMG LLP or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Restricted Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;


41


--------------------------------------------------------------------------------


        (b)  within 55 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, a consolidated balance sheet of
the Borrower and the Restricted Subsidiaries and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its Restricted Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

        (c)  concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Borrower (i)
certifying as to whether a Default has occurred and, if a Default has occurred,
specifying the details thereof and any action taken or proposed to be taken with
respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with the Financial Covenants, to the extent then
applicable, and (iii) stating whether any change in GAAP or in the application
thereof has occurred since the date of the Borrower’s audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

        (d)  concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default resulting from a failure
to observe or perform any of the Financial Covenants (which certificate may be
limited to the extent required by accounting rules or guidelines);

        (e)  concurrently with any delivery of financial statements under clause
(a) above in respect of any fiscal year, (i) a consolidated budget for the next
following fiscal year (including a projected consolidated income statement, a
statement of debt balances and a statement of Capital Expenditures as of the end
of and for the four quarters of such fiscal year and setting for the assumptions
used for purposes of preparing such budget);

        (f)  within 55 days after the end of each fiscal quarter of the
Borrower, the number of Data Centers and the gross square footage of all Data
Centers;

        (g)  promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Restricted Subsidiary with the Securities and Exchange
Commission, or any Governmental Authority succeeding to any or all of the
functions of said Commission, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be
(notice of the public availability of any materials required to be delivered
pursuant to this paragraph (g) on the Security and Exchange Commission’s
internet website shall be deemed to have satisfied the delivery requirement of
this paragraph (g) with respect to such materials); and

        (h)  within five Business Days following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Restricted Subsidiary, or compliance with the
terms of any Loan Document, as the Administrative Agent or any Lender may
reasonably request.

              SECTION 5.02. Notices of Material Events. The Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:

        (a)  the occurrence of any Default;

        (b)  the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Restricted Subsidiary thereof as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected to result in a Material Adverse Effect; and

        (c)  the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
a Material Adverse Effect; and


42


--------------------------------------------------------------------------------


        (d)  any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other Executive Officer of the Borrower setting forth in
reasonable detail the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

              SECTION 5.03. Information Regarding Collateral. (a) The Borrower
will furnish to the Administrative Agent prompt written notice of any change (i)
in any Loan Party’s corporate name, (ii) in the location of any Loan Party’s
chief executive office, its principal place of business, any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any new Data Center or such new office or facility), (iii) in any Loan
Party’s identity, corporate structure or jurisdiction of incorporation or
formation or (iv) in any Loan Party’s Federal Taxpayer Identification Number.
The Borrower agrees not to effect or permit any change referred to in the
preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for t he Agent to
continue at all times following such change to have a valid, legal and perfected
security interest in all the Collateral. The Borrower also agrees promptly to
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

              (b)  Each year, at the time of delivery of annual financial
statements with respect to the preceding fiscal year pursuant to clause (a) of
Section 5.01, the Borrower shall deliver to the Administrative Agent a
certificate of a Financial Officer or a legal officer of the Borrower (i)
setting forth the information required pursuant to Section 2 of the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Effective Date or
the date of the most recent certificate delivered pursuant to this Section and
(ii) certifying that all Uniform Commercial Code financing statements (including
fixture filings, as applicable) or other appropriate filings, recordings or
registrations, including all refilings, rerecordings and reregistrations,
containing a description of the Collateral have been filed of record in each
governm ental, municipal or other appropriate office in each jurisdiction
identified pursuant to clause (i) above to the extent necessary to protect and
perfect the security interests under the applicable Security Documents for a
period of not less than 18 months after the date of such certificate (except as
noted therein with respect to any continuation statements to be filed within
such period).

              SECTION 5.04. Existence; Conduct of Business. The Borrower will,
and will cause each of the Restricted Subsidiaries to, do or cause to be done
all things necessary to preserve, renew and keep in full force and effect its
legal existence and its rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.05.

              SECTION 5.05. Payment of Obligations. The Borrower will, and will
cause each of its Restricted Subsidiaries to, pay its Indebtedness and other
obligations, including Tax liabilities, before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings, (b) the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP and (c) the failure to make payment pending such contest
could not reasonably be expected to result in a Material Adverse Effect.

              SECTION 5.06. Maintenance of Properties. The Borrower will, and
will cause each of the Restricted Subsidiaries to, keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

              SECTION 5.07. Insurance. The Borrower will, and will cause each of
its Restricted Subsidiaries to, maintain (or have maintained on its behalf),
with financially sound and reputable insurance companies (a) insurance in such
amounts (with such retention limits) and against such risks as are, taken as a
whole, customarily maintained by companies of established repute engaged in the
same or similar businesses operating in the same or similar locations and (b)
all insurance required to be maintained pursuant to the Security Documents. The
Borrower will furnish to the Lenders, upon request of the Administrative Agent,
information in reasonable detail as to the insurance so maintained.

              SECTION 5.08. Casualty and Condemnation. The Borrower (a) will
furnish to the Administrative Agent and the Lenders prompt written notice of any
casualty or other insured damage to the Collateral in any


43


--------------------------------------------------------------------------------


material respect or the commencement of any action or proceeding for the taking
of any Collateral or part thereof or interest therein under power of eminent
domain or by condemnation or similar proceeding and (b) will ensure that the Net
Proceeds of any such event (whether in the form of insurance proceeds,
condemnation awards or otherwise) are collected and applied in accordance with
the applicable provisions hereof and of the Security Documents.

              SECTION 5.09. Books and Records; Inspection and Audit Rights. The
Borrower will, and will cause each of its Restricted Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of its Restricted
Subsidiaries to, permit any representatives designated by the Administrative
Agent or any Lender, upon reasonable prior notice, to visit and inspect its
properties (whether owned or leased), to examine and make extracts from its
books and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested.

              SECTION 5.10. Compliance with Laws. The Borrower will, and will
cause each of its Restricted Subsidiaries to, comply in all material respects
with all laws, rules, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

              SECTION 5.11. Use of Proceeds and Letters of Credit. The proceeds
of the Revolving Loans and the issuance of Letter of Credit will be used by the
Borrower only (a) to fund the working capital needs of the Borrower and the
Restricted Subsidiaries, including Data Center and network buildout requirements
and (b) for general corporate purposes of the Borrower and the Restricted
Subsidiaries. The proceeds of the Term Loans will be used by the Borrower only
to purchase, construct or install Telecommunications Assets used in the business
of the Borrower and the Restricted Subsidiaries. No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations U and
X.

              SECTION 5.12. Additional Subsidiaries. If any additional
Subsidiary is formed or acquired (and such Subsidiary has assets in excess of
$200,000 or acquires assets in excess of $200,000) after the Effective Date, the
Borrower will, within fifteen Business Days after such Subsidiary is formed or
acquired, notify the Administrative Agent and the Lenders thereof and cause the
Collateral and Guarantee Requirement to be satisfied with respect to such
Subsidiary (if it is a Subsidiary Loan Party) and with respect to any Equity
Interest in or Indebtedness of such Subsidiary owned by or on behalf of any Loan
Party.

              SECTION 5.13. Further Assurances. (a) The Borrower will, and will
cause each Subsidiary Loan Party to, execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents), which may be required
under any applicable law, or which the Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties; provided that the
Collateral and Guarantee Requirement need not be satisfied with respect to (i)
real properties owned by a Loan Party with an individual fair market value
(including fixtures and improvements) that is less than $200,000 and (ii) real
properties subject to Liens permitted under Section 6.03(v). The Borrowe r also
agrees to provide to the Agent, from time to time upon request, evidence
reasonably satisfactory to the Agent as to the perfection and priority of the
Liens created or intended to be created by the Security Documents.

              (b)  If any material assets (including any real property or
improvements thereto or any interest therein) are acquired by the Borrower or
any Subsidiary Loan Party after the Effective Date (other than assets
constituting Collateral under the Security Documents that become subject to the
Lien of the Security Documents upon acquisition thereof), the Borrower will
notify the Agent and the Lenders thereof, and the Borrower will cause such
assets to be subjected to a Lien securing the Obligations and will take, and
cause the Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Agent to grant and perfect such Liens, including
actions described in paragraph (a) of this Section, all at the expense of the
Loan Parties; provided that (A) the Collateral and Guarantee Requirement need
not be satisfied with respect to (i) real properties owned by a Loan Party w ith
an individual fair market value (including fixtures and improvements) that is
less than $200,000, and (ii) real properties subject to Liens permitted under
Section 6.03(v) and (B) the last sentence of the definition of Collateral and
Guarantee Requirement shall apply with respect to any such asset which is a
Leasehold Data Center.


44


--------------------------------------------------------------------------------


ARTICLE VI

Negative Covenants

              Until the Commitments have expired or terminated and the principal
of and interest on each Loan and all fees payable hereunder have been paid in
full and all Letters of Credit have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:

              SECTION 6.01. Indebtedness of the Borrower; Certain Equity
Securities. (a) The Borrower will not create, incur, assume or permit to exist
any Indebtedness, except:

        (i)  Indebtedness created under the Loan Documents (including under
Section 2.19);

        (ii)  Indebtedness existing on the date hereof and set forth in Schedule
6.01(a);

        (iii)  Indebtedness of the Borrower to any Restricted Subsidiary;

        (iv)  Guarantees by the Borrower of Indebtedness of any Restricted
Subsidiary; provided that Guarantees by the Borrower of Indebtedness of any
Restricted Subsidiary that is not a Loan Party shall be subject to Section 6.06;

        (v)  Indebtedness of the Borrower incurred to finance the acquisition,
construction, installation, development or improvement of any fixed or capital
assets, including Capital Lease Obligations, Attributable Debt and any
Indebtedness assumed in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof; provided
that (A) such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction, installation, development or
improvement, (B) the Borrower and the Restricted Subsidiaries are in compliance,
on a pro forma basis after giving effect to the incurrence of such Indebtedness,
with the Financial Covenants, to the extent then applicable and (C) the amount
of such Indebtedness shall not exceed the cost of such acquisition,
construction, installation, development or improvement;

        (vi)  Indebtedness of the Borrower pursuant to Hedging Agreements
entered into in the ordinary course of business, provided such transactions are
entered into to manage interest rate or foreign currency exposures and not for
the purpose of speculation;

        (vii)  Indebtedness incurred to refinance any Indebtedness permitted
under clauses (ii) and (v) of this Section 6.01; provided that (a) such
refinancing Indebtedness (i) shall not have a greater outstanding principal
amount (except to the extent necessary to pay fees, expenses, underwriting
discounts and prepayment premiums in connection therewith), an earlier maturity
date or a decreased weighted average life than the Indebtedness refinanced and
(ii) shall be subordinated to the Indebtedness created under the Loan Documents
to at least the extent, if any, of, and shall otherwise be issued on terms no
less favorable in any material respect to the Lenders than, the Indebtedness
refinanced, (b) the proceeds of such Indebtedness shall be used solely to repay
the Indebtedness refinanced thereby and fees, expenses, underwriting discounts
and prepayment premiums in connection therewith and (c) such refinancing
Indebtedness is not Guaranteed by any Restricted Subsidiary (except in the case
of refinancing of Indebtedness permitted under clause (ii) of this Section
6.01(a), to the extent that such Indebtedness was originally so Guaranteed and
permitted to be so Guaranteed pursuant to Section 6.02);

        (viii)  surety, performance and other similar bonds incurred in the
ordinary course of business not securing Indebtedness for borrowed money or
Capital Lease Obligations;

        (ix)  unsecured Indebtedness that does not mature or require any
repayment earlier than the date that is 91 days after the later of the Tranche B
Maturity Date and the latest date on which the Incremental Loans, if any, mature
(or, if earlier, the date that is 91 days after the date that all of the Loans
and other Obligations have been indefeasibly paid in full and the Commitments
have expired) so long as the Borrower and the Restricted Subsidiaries are in
compliance, on a pro forma basis after giving effect to the incurrence of such
Indebtedness, with the Financial Covenants, to the extent then applicable;

        (x)  Indebtedness as an account party in respect of (A) (I) standby
letters of credit incurred in the ordinary course of business to secure
obligations of the Borrower and Restricted Subsidiaries in respect


45


--------------------------------------------------------------------------------


             of leases of Data Centers and other premises and (II) foreign
currency standby letters of credit or analogous foreign currency bank
instruments, provided the aggregate amount of Indebtedness outstanding in
reliance on this clause (A) does not exceed $84,000,000 at any time, (B) the
Existing Letters of Credit (but no renewal or extension thereof) or (C) the
foreign currency standby letters of credit or analogous foreign currency bank
instruments set forth on Schedule 6.01(a)(x), the obligations in respect of
which the Borrower assumes on the Global Closing Date; and

        (xi)  other unsecured Indebtedness incurred in the ordinary course of
business so long as the Borrower and the Restricted Subsidiaries are in
compliance, on a pro forma basis after giving effect to the incurrence of such
Indebtedness, with the Financial Covenants, to the extent then applicable.

For purposes of determining any particular amount of Indebtedness under this
Section 6.01, in the event an item of Indebtedness meets the criteria of more
than one of the types of Indebtedness described in the above clauses, the
Borrower, in its sole discretion, may classify such item of Indebtedness and
only be required to include the amount and type of such Indebtedness in one of
such clauses.

              (b)  The Borrower will not, and it will not permit any Restricted
Subsidiary to, (i) issue any preferred stock or (ii) be or become liable in
respect of any obligation (contingent or otherwise) to purchase, redeem, retire,
acquire or make any other payment in respect of any shares of Capital Stock of
the Borrower or any Restricted Subsidiary or any option, warrant or other right
to acquire any such shares of Capital Stock; provided, that the Borrower may
issue Non-Cash Pay Preferred Stock and New Preferred Stock so long as the
Borrower and the Restricted Subsidiaries are in compliance, on a pro forma basis
after giving effect to the issuance of such preferred stock, with the Financial
Covenants, to the extent then applicable.

              SECTION 6.02. Indebtedness of Restricted Subsidiaries. The
Borrower will not permit any Restricted Subsidiary to create, incur, assume or
permit to exist any Indebtedness, except:

        (i)  Indebtedness created under the Loan Documents;

        (ii)  Indebtedness existing on the date hereof and set forth in Schedule
6.02.

        (iii)  Indebtedness of any Restricted Subsidiary to the Borrower or any
other Restricted Subsidiary; provided that Indebtedness of any Restricted
Subsidiary that is not a Loan Party to the Borrower or any Subsidiary Loan Party
shall be subject to Section 6.06;

        (iv)  Guarantees by any Restricted Subsidiary of Indebtedness of any
other Restricted Subsidiary; provided that Guarantees by any Subsidiary Loan
Party of Indebtedness of any Subsidiary that is not a Loan Party shall be
subject to Section 6.06;

        (v)  Indebtedness of any Person (including without limitation
Indebtedness in respect of letters of credit) that becomes a Restricted
Subsidiary after the date hereof; provided that (A) such Indebtedness exists at
the time such Person becomes a Restricted Subsidiary and is not created in
contemplation of or in connection with such Person becoming a Restricted
Subsidiary and (B) the Borrower and the Restricted Subsidiaries are in
compliance, on a pro forma basis after giving effect to the incurrence of such
Indebtedness, with the Financial Covenants, to the extent then applicable;
provided further that any such Indebtedness may be permitted by this clause (v)
only until such time as such Person merges or consolidates with the Borrower or
another Person that is a Restricted Subsidiary on the date hereof;

        (vi)  surety, performance and other similar bonds incurred in the
ordinary course of business not securing Indebtedness for borrowed money or
Capital Lease Obligations;

        (vii)  other unsecured Indebtedness in a principal amount at any time
outstanding not to exceed the lesser of (A) $50,000,000 and (B) the maximum
amount then permitted to be incurred by the Indentures; provided that, in any
event, the aggregate principal amount of unsecured Indebtedness of Foreign
Subsidiaries outstanding in reliance on this Section 6.02(vii) shall not at any
time exceed $20,000,000;

        (viii)  Indebtedness of any Restricted Subsidiary incurred to finance
the acquisition, construction, installation, development or improvement of any
fixed or capital assets, including Capital Lease Obligations, Attributable Debt
and any Indebtedness assumed in connection with the acquisition of


46


--------------------------------------------------------------------------------


             any such assets or secured by a Lien on any such assets prior to
the acquisition thereof; provided that (A) such Indebtedness or Attributable
Debt is incurred prior to or within 180 days after such acquisition or the
completion of such construction, installation, development or improvement, (B)
the Borrower and the Restricted Subsidiaries are in compliance, on a pro forma
basis after giving effect to the incurrence of such Indebtedness, with the
Financial Covenants, to the extent then applicable and (C) the amount of such
Indebtedness shall not exceed the cost of such acquisition, construction,
installation, development or improvement;

        (ix)  Indebtedness incurred to refinance any Indebtedness permitted
under clauses (ii) and (viii) of this Section 6.02; provided that (a) such
refinancing Indebtedness (i) shall not have a greater outstanding principal
amount (except to the extent necessary to pay fees, expenses, underwriting
discounts and prepayment premiums in connection therewith), an earlier maturity
date or a decreased weighted average life than the Indebtedness refinanced and
(ii) shall be subordinated to the Indebtedness created under the Loan Documents
to at least the extent, if any, of, and shall otherwise be issued on terms no
less favorable in any material respect to the Lenders than, the Indebtedness
refinanced, (b) the proceeds of such Indebtedness shall be used solely to repay
the Indebtedness refinanced thereby and fees, expenses, underwriting discounts
and prepayment premiums in connection therewith and (c) such refinancing
Indebtedness is not G uaranteed by the Borrower (except, in the case of
refinancing of Indebtedness permitted by clause (ii) of this Section 6.02, to
the extent that such Indebtedness was originally so Guaranteed and permitted to
be so Guaranteed pursuant to Section 6.01); and

        (x)  Indebtedness of Foreign Subsidiaries as account parties in respect
of foreign currency standby letters of credit incurred to secure obligations of
Foreign Subsidiaries, provided that the aggregate amount thereof does not exceed
$60,000,000 (including the dollar equivalent of foreign currency obligations) at
any time outstanding.

For purposes of determining any particular amount of Indebtedness under this
Section 6.02, in the event an item of Indebtedness meets the criteria of more
than one of the types of Indebtedness described in the above clauses, the
Borrower, in its sole discretion, may classify such item of Indebtedness and
only be required to include the amount and type of such Indebtedness in one of
such clauses.

              SECTION 6.03. Liens. The Borrower will not, and will not permit
any Restricted Subsidiary to, create, incur, assume or permit to exist any Lien
on any property or asset now owned or hereafter acquired by it, or assign or
sell any income or revenues (including accounts receivable) or rights in respect
of any thereof, except:

        (i)  Liens created under the Loan Documents;

        (ii)  Permitted Encumbrances;

        (iii)  any Lien on any property or asset of the Borrower or any
Restricted Subsidiary existing on the date hereof and set forth in Schedule
6.03; provided that (i) such Lien shall not apply to any other property or asset
of the Borrower or any Restricted Subsidiary and (ii) such Lien shall secure
only those obligations which it secures on the date hereof and extensions,
renewals and replacements thereof that do not (except as permitted by Section
6.01(a)(vii) or Section 6.02(ix)) increase the outstanding principal amount
thereof;

        (iv)  any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Restricted Subsidiary or existing on
any property or asset of any Person that becomes a Restricted Subsidiary after
the date hereof prior to the time such Person becomes a Restricted Subsidiary;
provided that (A) such Lien is not created in contemplation of or in connection
with such acquisition or such Person becoming a Restricted Subsidiary, as the
case may be, (B) such Lien shall not apply to any other property or assets of
the Borrower or any Restricted Subsidiary and (C) such Lien shall secure only
those obligations which it secures on the date of such acquisition or the date
such Person becomes a Restricted Subsidiary, as the case may be and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof (except as permitted by Section 6.01(a)(vii) or Section
6.02(ix));

        (v)  Liens (including pursuant to any Capital Lease Obligation) on fixed
or capital assets acquired, constructed, developed, installed or improved by the
Borrower; provide d that (A) such security


47


--------------------------------------------------------------------------------


             interests secure Indebtedness permitted by clause (v) of Section
6.01(a) or clause (viii) of Section 6.02, (B) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction, development, installation or
improvement, (C) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing, developing, installing or improving such fixed
or capital assets and (D) such security interests shall not apply to any other
property or assets of the Borrower or to assets of any Restricted Subsidiary;

        (vi)  Liens securing Indebtedness of the Borrower or any Restricted
Subsidiary to any Subsidiary Loan Party;

        (vii)  Liens securing Indebtedness permitted by Section 6.01(a)(vii),
provided that such Liens extend only to the property or assets of the Borrower
that secured the Indebtedness being refinanced pursuant to Section 6.01(a)(vii);

        (viii)  Liens securing Indebtedness permitted by Section 6.02(ix),
provided that such Liens extend only to the property or assets of the Restricted
Subsidiary that secured the Indebtedness being refinanced pursuant to Section
6.02(ix);

        (ix)  Liens on cash or cash bank accounts arising as part of the
Borrower’s and the Restricted Subsidiaries’ cash management program, provided
that such Liens shall apply only to the cash in bank accounts and the bank
accounts that are part of such cash management program;

        (x)  Liens on cash and Permitted Investments securing Indebtedness
permitted by Section 6.01(a)(viii) and (x) and Section 6.02(vi) and (x);

        (xi)  Liens on cash and Permitted Investments (A) to secure Indebtedness
in respect of letters of credit permitted by Section 6.01(a)(x) or 6.02(x) or
(B) arising pursuant to cash deposits or pledges paid to or made for the benefit
of, or cash deposits or pledges made to support obligations in respect of surety
bonds, performance bonds or other obligations of a like nature for the benefit
of, lessors (including lessors under Synthetic Leases) of Leasehold Data Centers
and other premises that are leased to the Borrower or a Restricted Subsidiary
under terms which do not create a Capital Lease Obligation; and

        (xii)  Liens on capital assets subject to a Synthetic Lease created or
granted by the synthetic lessee under such Synthetic Lease.

              SECTION 6.04. Sale and Lease-Back Transactions. The Borrower will
not, nor will it permit any Restricted Subsidiary to, enter into any Sale and
Leaseback Transaction, except to the extent all Capital Lease Obligations,
Attributable Debt and Liens associated with such Sale and Leaseback Transaction
are permitted by Sections 6.01, 6.02 and 6.03 (treating the property subject
thereto as being subject to a Lien securing the related Attributable Debt, in
the case of a sale and lease-back not accounted for as a Capital Lease
Obligation).

              SECTION 6.05. Fundamental Changes. (a) The Borrower will not, nor
will it permit any Restricted Subsidiary to, merge into or consolidate with any
other Person, or permit any other Person to merge into or consolidate with it,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing (i)
any Person may merge into the Borrower in a transaction in which the Borrower is
the surviving corporation, (ii) any Person may merge into any Restricted
Subsidiary in a transaction in which the surviving entity is a Wholly Owned
Restricted Subsidiary and (if any party to such merger is a Subsidiary Loan
Party) is a Subsidiary Loan Party and (iii) any Subsidiary may liquidate or
dissolve if the Borrower determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the rights of the Lenders under the Loan Documents or
applicable law; provided that any such merger involving a Person that is not a
Wholly Owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.06.

              (b)  The Borrower will not, and will not permit any of its
Restricted Subsidiaries to, engage to any material extent in any business other
than System and Network Management Businesses.

              (c)  The Borrower will not permit any Wholly Owned Restricted
Subsidiary to merge or consolidate with any other Person other than the
Borrower, issue or sell shares of its Capital Stock or take any other action if
as a result thereof such Restricted Subsidiary would cease to be a Wholly Owned
Restricted Subsidiary of


48


--------------------------------------------------------------------------------


the Borrower, unless such merger or consolidation is designated as an Investment
made in such non-Wholly Owned Restricted Subsidiary pursuant to Section 6.06(l).

              SECTION 6.06. Investments, Loans, Advances, Guarantees and
Acquisitions. The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, make or permit to exist any Investment in any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:

        (a)  Permitted Investments;

        (b)  Investments existing on the date hereof or which on the date hereof
are obligated to be made and set forth on Schedule 6.06;

        (c)  Investments by the Borrower and its Restricted Subsidiaries in the
Capital Stock of Restricted Subsidiaries that are Loan Parties; provided that
such shares of Capital Stock shall be pledged pursuant to the Pledge Agreement;

        (d)  loans or advances made by the Borrower to any Restricted Subsidiary
(other than any Foreign Subsidiary) and made by any Restricted Subsidiary to the
Borrower or any other Restricted Subsidiary (other than any Foreign Subsidiary);
provided that any such loans and advances made by a Loan Party shall, (i) if
evidenced by a promissory note, be pledged pursuant to the Pledge Agreement and
(ii) the aggregate amount of Investments made by Loan Parties to Subsidiaries
that are not Loan Parties (including Investments pursuant to clause (x) of the
proviso to clause (e) below and pursuant to clause (k) below) shall not exceed
the Special Investment Basket Amount;

        (e)  Permitted Business Acquisitions; provided that (A) such
acquisitions are effected as stock acquisitions in which the consideration used
to make such acquisitions consists of common stock of the Borrower or Non-Cash
Pay Preferred Stock of the Borrower and (B) to the extent not effected in
accordance with clause (A), the consideration for such Permitted Business
Acquisitions is in an aggregate cumulative amount not at any time in excess of
the sum of (x) the portion of the Special Investment Basket Amount that is
unused pursuant to Section 6.06(d) or 6.06(k) plus(y)(i) prior to the Global
Closing Date, $200,000,000 or (ii) at any time thereafter, $300,000,000;

        (f)  Guarantees constituting Indebtedness permitted by Sections 6.01 or
6.02 (other than by Section 6.01(a)(iv) or 6.02(iv));

        (g)  Investments received in satisfaction of judgments or in connection
with the bankruptcy or reorganization of, or settlement of delinquent accounts
and disputes with, customers and suppliers, in each case in the ordinary course
of business;

        (h)  loans, advances or extensions of credit to employees and directors
made in the ordinary course of business;

        (i)  Investments in Hedging Agreements;

        (j)  Investments received as a result of asset sales permitted by
Section 6.07;

        (k)  other Investments in Unrestricted Subsidiaries, Restricted
Subsidiaries that are not Loan Parties or other Persons the consideration for
which consists of (i) shares of common stock of the Borrower or Non-Cash Pay
Preferred Stock of the Borrower or (ii) cash or other consideration in an
aggregate cumulative amount not to exceed (including Investments pursuant to
clause (d) above and pursuant to clause (x) of the proviso to clause (e) above)
the Special Investment Basket Amount;

        (l)  the Global Acquisition; provided that such acquisition is made in
accordance with the terms and provisions of the Global Merger Agreement without
modification or amendment adverse to the Lenders in a material respect;

        (m)  Investments of any Person that becomes a Restricted Subsidiary
after the date hereof; provided that such Investment exists at the time such
Person becomes a Restricted Subsidiary and is not made in contemplation of or in
connection with such Person becoming a Restricted Subsidiary;


49


--------------------------------------------------------------------------------


        (n)  Investments in the Asia-Pacific Joint Venture not at any time in
excess of $600,000,000; and

        (o)  Investments made with the proceeds of payments made to the Borrower
by GlobalCrossing North America, Inc. in order to fund Capital Expenditures of
Restricted Subsidiaries permitted by clause (iii) of the final sentence of
Section 6.20(b).

              SECTION 6.07. Asset Sales. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, sell, transfer, lease or otherwise
dispose of any asset, including any Capital Stock owned by it, nor will the
Borrower permit any of its Restricted Subsidiaries to issue any additional
shares of its Capital Stock or other ownership interests in such Restricted
Subsidiary, except:

        (a)  sales of inventory, obsolete, used or surplus equipment and
Permitted Investments in the ordinary course of business and sales of fixtures
located at any Leasehold Data Center if required by the lease agreement for such
Leasehold Data Center;

        (b)  sales, transfers and dispositions to the Borrower or a Restricted
Subsidiary or to another Person as an Investment permitted by Section 6.06;
provided that any such sales, transfers or dispositions involving a Restricted
Subsidiary that is not a Loan Party shall be made in compliance with Section
6.10;

        (c)  sales, transfers and other dispositions of assets (including
Capital Stock of Unrestricted Subsidiaries, but excluding Capital Stock of
Restricted Subsidiaries) that are not permitted by any other clause of this
Section; provided that (i) the Net Proceeds therefrom are utilized by the
Borrower in accordance with the provisions of Sections 2.10 to acquire
Telecommunications Assets or repay Term Loans and (ii) the cumulative aggregate
fair market value of the consideration payable for all such sales transfers or
dispositions under this clause (c) shall not exceed an amount equal to (x) 15%
of the Borrower’s consolidated total assets prior to the Global Closing Date and
(y) 7.5% of the Borrower’s consolidated total assets thereafter;

        (d)  Sale and Leaseback Transactions permitted by Section 6.04;

        (e)  the sale or assignment of overdue accounts receivable in connection
with the collection thereof in the ordinary course of business;

        (f)  sales, transfers and dispositions by a Restricted Subsidiary that
is not a Loan Party to another Restricted Subsidiary that is not a Loan Party;
and

        (g)  issuances of Capital Stock of Restricted Subsidiaries that are not
Loan Parties, provided that (i) such issuances are permitted by the Indentures
and (ii) the Net Proceeds therefrom are utilized in accordance with the
provisions of Section 2.10 to acquire Telecommunications Assets or repay Term
Loans;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than sales or transfers among Loan Parties) shall be made for fair
market value and (except as specified in clause (d) and (f) above) for
consideration consisting of at least 75% cash.

              SECTION 6.08. Hedging Agreements. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, enter into any Hedging
Agreement, other than Hedging Agreements entered into by the Borrower in the
ordinary course of business to hedge or mitigate risks to which the Borrower or
any Restricted Subsidiary is exposed in the conduct of its business or the
management of its assets and liabilities.

              SECTION 6.09. Restricted Payments; Certain Payments of
Indebtedness. (a) The Borrower will not, nor will it permit any Restricted
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except (i) the Borrower may declare and pay dividends with respect to its
Capital Stock payable solely in additional shares of its common stock, (ii)
Restricted Subsidiaries may declare and pay dividends ratably with respect to
their Capital Stock, (iii) the Borrower may make Restricted Payments, pursuant
to and in accordance with stock option plans or other benefit plans for
management or employees of the Borrower and the Restricted Subsidiaries,
provided that no Default has occurred and is continuing or would result from the
making of any such Restricted Payments, (iv) the Restricted


50


--------------------------------------------------------------------------------


Payments set forth on Schedule 6.09, provided that no default has occurred and
is continuing or would result from the making of any such Restricted Payment.

              (b)  The Borrower will not, nor will it permit any Restricted
Subsidiary to, make or agree to pay or make, directly or indirectly, any payment
or other distribution (whether in cash, securities or other property) of or in
respect of principal of or interest on any Indebtedness, or any payment or other
distribution (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness or New
Preferred Stock, except:

        (i)  payment of Indebtedness created under the Loan Documents;

        (ii)  payment of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness; and

        (iii)  refinancings of Indebtedness to the extent permitted by Section
6.01 or Section 6.02.

              (c)  The Borrower will not, nor will it permit any Restricted
Subsidiary to, enter into or be party to, or make any payment under, any
Synthetic Purchase Agreement unless (i) in the case of any Synthetic Purchase
Agreement related to any Equity Interest, the payments required to be made by
the Borrower or the Restricted Subsidiaries are limited to amounts permitted to
be paid as Restricted Payments under this Section 6.09, (ii) in the case of any
Synthetic Purchase Agreement related to any Restricted Indebtedness, the
payments required to be made by the Borrower or its Subsidiaries thereunder are
limited to the amount permitted under paragraph (b) of this Section 6.09 and
(iii) in the case of any Synthetic Purchase Agreement, the obligations of the
Borrower and the Restricted Subsidiaries thereunder are subordinated to the
Obligations on terms satisfactory to the Administrative Agent.

              SECTION 6.10. Transactions with Affiliates. The Borrower will not,
nor will it permit any Restricted Subsidiary to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions in the ordinary course of business
that are at prices and on terms and conditions not less favorable to the
Borrower or such Restricted Subsidiary than could be obtained on an arm’s-length
basis from unrelated third parties, (b) transactions between or among the
Borrower and the Subsidiary Loan Parties not involving any other Affiliate, (c)
transactions between or among Restricted Subsidiaries that are not Loan Parties,
(d) any Restricted Payment permitted by Section 6.09, and (e) any agreement or
arrangement with respect to the compensation of a director or o fficer of the
Borrower or any Restricted Subsidiary approved by a majority of the
disinterested members of the board of directors and consistent with industry
practice and (f) pursuant to contractual arrangements existing on the date
hereof and described in Schedule 6.10.

              SECTION 6.11. Restrictive Agreements. The Borrower will not, nor
will it permit any Restricted Subsidiary to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Restricted Subsidiary to create, incur or permit to exist any Lien upon any of
its property or assets, or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any shares of its Capital Stock
or to make or repay loans or advances to the Borrower or any other Restricted
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Restricted
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or regulation or by any Loan Document or the
Indentures, (ii) the foregoing shall not apply to restrictio ns and conditions
existing on the date hereof identified on Schedule 6.11 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a Restricted Subsidiary pending such sale, provided such restrictions
and conditions apply only to the Restricted Subsidiary that is to be sold and
such sale is permitted hereunder, (iv) clause (a) of the foregoing shall not
apply to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases, rights
of way and franchises restricting the assignment thereof.

              SECTION 6.12. Amendment of Material Documents. The Borrower will
not, nor will it permit any Restricted Subsidiary to, amend, modify or waive any
of its rights under (a) its certificate of incorporation, by-laws or other
organizational documents, (b) any real property lease relating to a Leasehold
Data Center, (c) the


51


--------------------------------------------------------------------------------


Indentures or (d) the Global Merger Agreement, in each case in a manner adverse
in any material respect to the rights of the Lenders under the Loan Documents or
applicable law.

              SECTION 6.13. Leasehold Data Centers. The Borrower will not, and
will not permit any Restricted Subsidiary to, enter into any lease for a
Leasehold Data Center after the date hereof unless the Collateral and Guarantee
Requirement with respect to such Leasehold Data Center is satisfied (subject to
the proviso at the end of the definition of Collateral and Guarantee
Requirement).

              SECTION 6.14. Minimum EBITDA. (a) The Borrower will not permit
Consolidated EBITDA for any fiscal quarter ending on a date during a period set
forth below and prior to the Global Closing Date to be less than the amount set
forth opposite such period:

Period Minimum Consolidated
EBITDA calendar quarter ending December 31, 2000    $25,000,000   calendar
quarter ending March 31, 2001    $35,000,000   calendar quarter ending June 30,
2001    $50,000,000   calendar quarter ending September 30, 2001    $75,000,000
  calendar quarter ending December 31, 2001    $135,000,000  

              (b)  The Borrower will not permit Consolidated EBITDA for any
fiscal quarter ending on a date during a period set forth below and during which
the Global Closing Date occurs or commencing after the Global Closing Date to be
less than the amount set forth below:

Period Minimum Consolidated
EBITDA calendar quarter ending December 31, 2000    $5,000,000   calendar
quarter ending March 31, 2001    $5,000,000   calendar quarter ending June 30,
2001    $35,000,000   calendar quarter ending September 30, 2001    $85,000,000
  calendar quarter ending December 31, 2001    $160,000,000  

              SECTION 6.15. Senior Secured Debt to Total Capital. (a) The
Borrower will not permit the ratio of (x) Senior Secured Debt to (y) Total
Capital, as of any date prior to the Global Closing Date and during any period
set forth below, to exceed the ratio set forth opposite such period:

Period Maximum Ratio calendar quarter ending December 31, 2000    0.175 to 1.00
  calendar quarter ending March 31, 2001    0.200 to 1.00   calendar quarter
ending June 30, 2001    0.225 to 1.00   calendar quarter ending September 30,
2001    0.250 to 1.00   calendar quarter ending December 31, 2001    0.250 to
1.00  

              (b)  The Borrower will not permit the ratio of (x) Senior Secured
Debt to (y) Total Capital, as of any date on or after the Global Closing Date
and during any period set forth below, to exceed the ratio set forth opposite
such period:

Period Maximum Ratio calendar quarter ending December 31, 2000    0.150 to 1.00
  calendar quarter ending March 31, 2001    0.150 to 1.00   calendar quarter
ending June 30, 2001    0.150 to 1.00   calendar quarter ending September 30,
2001    0.150 to 1.00   calendar quarter ending December 31, 2001    0.150 to
1.00  

              SECTION 6.16. Senior Debt to Total Capital. The Borrower will not
permit the ratio of (a) Senior Debt to (b) Total Capital, (A) as of any date
prior to January 1, 2002 and the Global Closing Date, to exceed 0.75 to 1.00 and
(B) as of any date on or after the Global Closing Date and prior to January 1,
2002, to exceed 0.45 to 1.00.


52


--------------------------------------------------------------------------------


              SECTION 6.17. Leverage Ratio. The Borrower will not permit the
Leverage Ratio as of any date during any period set forth below to exceed the
ratio set forth opposite such period:

Period Maximum Ratio calendar quarter ending March 31, 2002    5.75 to 1.00  
calendar quarter ending June 30, 2002    5.00 to 1.00   calendar quarter ending
September 30, 2002    4.50 to 1.00   calendar quarter ending December 31, 2002  
 4.50 to 1.00   calendar year ending December 31, 2003    4.00 to 1.00  
Thereafter    3.00 to 1.00  

              SECTION 6.18. Senior Secured Debt to Annualized Consolidated
EBITDA. The Borrower will not, on any date after December 31, 2001, permit the
ratio of (a) Senior Secured Debt on such date to (b) Annualized Consolidated
EBITDA for the fiscal quarter most recently ended on or prior to such date to
exceed 2.00 to 1.00.

              SECTION 6.19. Interest Expense Coverage Ratio. The Borrower will
not permit the ratio of (a) Annualized Consolidated EBITDA for any Fiscal
quarter ending on a date during a period set forth below to (b) Consolidated
Cash Interest Expense for any period of four consecutive fiscal quarters ending
on a date during a period set forth below, to be less than the ratio set forth
opposite such period:

Period Maximum Ratio calendar quarter ending March 31, 2002    2.00 to 1.00  
calendar quarter ending June 30, 2002    2.00 to 1.00   calendar quarter ending
September 30, 2002    2.25 to 1.00   calendar quarter ending December 31, 2002  
 2.50 to 1.00   calendar year ending December 31, 2003    2.50 to 1.00  
Thereafter    3.00 to 1.00  

              SECTION 6.20. Capital Expenditures. (a) The Borrower will not
permit Capital Expenditures of the Borrower and the Restricted Subsidiaries
during any fiscal year ending prior to the Global Closing Date to exceed the
amount set forth below opposite such fiscal year:

Fiscal Year Ending Maximum Capital
Expenditures December 31, 2000    $1,650,000,000   December 31, 2001  
 $1,050,000,000   December 31, 2002    $  850,000,000   December 31, 2003  
 $1,100,000,000   December 31, 2004    $1,250,000,000   December 31, 2005  
 $1,400,000,000   December 31, 2006    $1,600,000,000   December 31, 2007  
 $1,900,000,000  

For purposes of the foregoing, (i) any portion of the amount of Capital
Expenditures permitted in respect of a fiscal year that is not expended in such
fiscal year may be carried forward and utilized in one or more subsequent fiscal
years and (ii) Capital Expenditures that are made with (x) Equity Proceeds or
Conversion Proceeds received after June 30, 2000 and not applied to any other
Designated Equity Proceeds Use or (y) the proceeds of unsecured Indebtedness of
the Borrower incurred after the date hereof pursuant to Section 6.01(a)(ix),
shall not be taken into account in determining compliance with the limitations
set forth in this Section 6.20(a).


53


--------------------------------------------------------------------------------


              (b)  The Borrower will not permit Capital Expenditures of the
Borrower and the Restricted Subsidiaries during any fiscal year during which the
Global Closing Date occurs or commencing after the Global Closing Date occurs to
exceed the amount set forth below opposite such Fiscal year:

Fiscal Year Ending Maximum Capital
Expenditures December 31, 2000    $1,650,000,000   December 31, 2001  
 $1,750,000,000   December 31, 2002    $1,400,000,000   December 31, 2003  
 $1,750,000,000   December 31, 2004    $1,850,000,000   December 31, 2005  
 $2,000,000,000   December 31, 2006    $2,250,000,000   December 31, 2007  
 $2,500,000,000  

For purposes of the foregoing, (i) any portion of the amount of Capital
Expenditures permitted in respect of a fiscal year that is not expended in such
fiscal year may be carried forward and utilized in one or more subsequent fiscal
years, (ii) Capital Expenditures that are made with (x) Equity Proceeds or
Conversion Proceeds received after June 30, 2000 and not applied to any other
Designated Equity Proceeds Use or (y) the proceeds of unsecured Indebtedness of
the Borrower incurred after the date hereof pursuant to Section 6.01(a)(ix),
shall not be taken into account in determining compliance with the limitations
set forth in this Section 6.20 (b) and (iii) Capital Expenditures not in excess
of $100,000,000 made with the proceeds of any payments received by the Borrower
pursuant to the Global Merger Agreement in respect of Capital Expenditures not
made by GlobalCenter Holding Co. prior to the Global Closing Date shall not be
taken into account in determining compliance with the limitations s et forth in
this Section 6.20(b).

              SECTION 6.21. Unrestricted Cash. The Borrower will not permit
Unrestricted Cash to be less than $100,000,000 on any date on which the Leverage
Ratio is greater than 4.0 to 1.0.

              SECTION 6.22. Designation of Unrestricted Subsidiaries. (a) The
Borrower may not designate any Restricted Subsidiary as an Unrestricted
Subsidiary and may hereafter designate any other Subsidiary as an Unrestricted
Subsidiary under this Agreement (a “Designation”) only if:

        (i)  such Subsidiary does not own any Capital Stock of any Restricted
Subsidiary;

        (ii)  no Event of Default shall have occurred and be continuing at the
time of or after giving effect to such Designation;

        (iii)  after giving effect to such Designation and any related
Investment to be made in such designated Subsidiary by the Borrower or any
Restricted Subsidiary (which shall in any event include the existing Investment
in such Subsidiary at the time it is designated as an Unrestricted Subsidiary),
(A) any such existing Investment and related Investment would comply with
Section 6.06 and (B) the Borrower would be in compliance with each of the
Financial Covenants calculated on a pro forma basis as if such Designation and
Investment had occurred immediately prior to the first day of the period of four
consecutive fiscal quarters most recently ended in respect of which financial
statements have been delivered by the Borrower pursuant to Section 5.01(a) or
(b); and

        (iv)  the Borrower has delivered to the Administrative Agent (x) written
notice of such Designation and (y) a certificate, dated the effective date of
such Designation, of a Financial Officer stating that no Event of Default has
occurred and is continuing and setting forth reasonably detailed calculations
demonstrating pro forma compliance with the Financial Covenants in accordance
with paragraph (iii) above.

              (b)  The Borrower may designate any Unrestricted Subsidiary as a
Restricted Subsidiary under this Agreement (an “RS Designation” ) only if:

        (i)  such Subsidiary is predominantly engaged in one or more System and
Network Management Businesses;


54


--------------------------------------------------------------------------------


        (ii)  no Event of Default shall have occurred and be continuing at the
time of or after giving effect to such RS Designation, and after giving effect
thereto, the Borrower would be in compliance with each of the Financial
Covenants, calculated on a pro forma basis as if such RS Designation had
occurred immediately prior to the first day of the period of four consecutive
fiscal quarters most recently ended in respect of which financial statements
have been delivered by the Borrower pursuant to Section 5.01(a) or (b); and

        (iii)  all Liens on assets of such Unrestricted Subsidiary and all
Indebtedness of such Unrestricted Subsidiary outstanding immediately following
the RS Designation would, if initially incurred at such time, have been
permitted to be incurred pursuant to Sections 6.02 and 6.03 without reliance on
Section 6.02(v) or Section 6.03(iv).

              Upon any such RS Designation with respect to an Unrestricted
Subsidiary (i) the Borrower and the Restricted Subsidiaries shall be deemed to
have received a return of their Investment in such Unrestricted Subsidiary equal
to the lesser of (x) the amount of such Investment immediately prior to such RS
Designation and (y) the fair market value (as reasonably determined by the
Borrower) of the net assets of such Subsidiary at the time of such RS
Designation and (ii) the Borrower and the Restricted Subsidiaries shall be
deemed to have a permanent Investment in an Unrestricted Subsidiary equal to the
excess, if positive, of the amount referred to in clause (i)(x) above over the
amount referred to in clause (i)(y) above.

              (c)  Neither the Borrower nor any Restricted Subsidiary shall at
any time (x) provide a Guarantee of any Indebtedness of any Unrestricted
Subsidiary, (y) be directly or indirectly liable for any Indebtedness of any
Unrestricted Subsidiary or (z) be directly or indirectly liable for any other
Indebtedness which provides that the holder thereof may (upon notice, lapse of
time or both) declare a default thereon (or cause such Indebtedness or the
payment thereof to be accelerated, payable or subject to repurchase prior to its
final scheduled maturity) upon the occurrence of a default with respect to any
other Indebtedness that is Indebtedness of an Unrestricted Subsidiary, except in
the case of clause (x) or (y) to the extent permitted under Section 6.01 and
Section 6.06 hereof. Except as provided in clause (b) above, each Designation
shall be irrevocable, and no Unrestricted Subsidiary may become a Rest ricted
Subsidiary, be merged with or into the Borrower or a Restricted Subsidiary or
liquidate into or transfer substantially all its assets to the Borrower or a
Restricted Subsidiary.

ARTICLE VII

Events of Default

              If any of the following events (“Events of Default”) shall occur:

        (a)  the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

        (b)  the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five days;

        (c)  any representation or warranty made or deemed made by or on behalf
of the Borrower or any Restricted Subsidiary in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

        (d)  the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, 5.04 (with respect to the
existence of the Borrower) or 5.11 or in Article VI;

        (e)  any Loan Party shall fail to observe or perform any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clause (a), (b) or (d) of this Article), and such failure shall
continue unremedied for a period of 20 days after notice thereof from the
Administrative Agent to the Borrower (which notice will be given at the request
of any Lender);


55


--------------------------------------------------------------------------------


        (f)  the Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
(after giving effect to any period of grace specified in the instrument
governing such Material Indebtedness);

        (g)  any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, the lapse of time or both) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity; provided that this clause (g) shall not apply to secured Indebtedness
that becomes due as a result of the voluntary sale or transfer of the property
or assets securing such Indebtedness;

        (h)  an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;

        (i)  the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

        (j)  the Borrower or any Material Subsidiary shall become unable, admit
in writing its inability or fail generally to pay its debts as they become due;

        (k)  one or more judgments (other than to the extent covered by
insurance as to which the insurance company has acknowledged coverage) for the
payment of money in an aggregate amount in excess of $10,000,000 shall be
rendered against the Borrower, any Material Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 30 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Restricted Subsidiary to enforce any such judgment;

        (l)  an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;

        (m)  any Lien purported to be created under any Security Document shall
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral (other than immaterial portions of the
Collateral), with the priority required by the applicable Security Document,
except (i) as a result of the sale or other disposition of the applicable
Collateral in a transaction permitted under the Loan Documents or (ii) as a
result of the Agent’s failure to maintain possession of any stock certificates,
promissory notes or other instruments delivered to it under the Pledge
Agreements; or the Guarantee Agreement or any other Loan Document shall cease to
be, or shall be asserted by any Loan Party not to be, valid and enforceable; or

        (n)  a Change of Control shall occur;

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the


56


--------------------------------------------------------------------------------


same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Borrower described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and paya ble, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.

ARTICLE VIII

The Administrative Agent

              Each of the Lenders and the Issuing Bank hereby irrevocably
appoints the Agent as its agent and authorizes the Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

              The bank serving as the Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Agent, and such bank and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if it were not
the Agent hereunder.

              The Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated by the Loan Documents that the Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Subsidiaries th at is communicated to or obtained by the bank serving as Agent
or any of its Affiliates in any capacity. The Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross negligence or willful misconduct. The Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Agent by the Borrower or a Lender, and the Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document, (ii)
the contents of any certificate, report or other document delivered thereunder
or in connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the va lidity, enforceability, effectiveness or genuineness of
any Loan Document or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Agent.

              The Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Agent also may rely
upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. The Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

              The Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Agent. The Agent and any such sub-agent may perform any and all its duties and
exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of each Agent and any such


57


--------------------------------------------------------------------------------


sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Agent.

              Subject to the appointment and acceptance of a successor Agent as
provided in this paragraph, the Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Borrower. Upon any such resignation, the
Required Lenders shall have the right, with the prior written consent of the
Borrower so long as no Default or Event of Default shall have occurred and be
continuing (such consent not to be unreasonably withheld or delayed), to appoint
a successor. If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Agent hereunder by a
successor, su ch successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.

              Each Lender acknowledges that it has, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder.

              None of the Lenders or their Affiliates identified on the facing
page of, or elsewhere in, this Agreement or in any other Loan Document or in the
Information Memorandum as a “syndication agent” or a “co-documentation agent”,
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement or the other Loan Documents other than, in the case of Lenders,
those applicable to all of the Lenders as such. Without limiting the foregoing,
none of the Lenders so identified shall have or be deemed to have any fiduciary
relationship with any Lender.

ARTICLE IX

Miscellaneous

              SECTION 9.01. Notices. Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

        (a)  if to the Borrower, to it at Exodus Communications, Inc., 2831
Mission college Blvd., Santa Clara, CA 95054, Attention of Corporate Treasurer,
(Telecopy No. 408-346-2060);

        (b)  if to the Agent, to The Chase Manhattan Bank, Loan and Agency
Services Group, One Chase Manhattan Plaza, 8th Floor, New York, New York 10081,
Attention of Gloria Javier and Winslow Ogbourne (Telecopy No. 212-552-5700),
with a copy to The Chase Manhattan Bank, 270 Park Avenue, New York, New York
10017, Attention of Tracey Ewing (Telecopy No.212-270-4164); and

        (c)  if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt.

              SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver


58


--------------------------------------------------------------------------------


thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Agent, any Lender or the Issuing Bank may
have had notice or knowledge of such Default at the time.

              (b)  Except as provided in Section 2.19 with respect to an
Incremental Facility Amendment, neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except, in the case of this Agreement, pursuant to an agreement or agreements in
writing entered into by the Borrower and the Required Lenders or, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders;
provided that no such agreement shall (i) increase the Commitment or extend the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the maturity of any
Loan, or any scheduled date of payment of the principal amount of any Term Loan
under Section 2.09, or the required date of reimbursement of any LC
Disbursement, or any date for the payment of any interest or fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender affected thereby, (iv) change Section 2.17(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender, (v) change any of the provisions of
this Section or the percentage set forth in the definition of “Required Lenders”
or any other provision of any Loan Document specifying the number or percentage
of Lenders (or Lenders of any Class) required to waive, amend or modify any
rights thereunder or make any determination or grant any consent thereunder,
without the written consent of each Lender (or each Lender of such Class, as the
case may be), (vi) release any Subsidiary Loan Party from its Guarantee under
the Guarantee Agreement (except as expressly provided in Section 9.15), or limit
its liability in respect of such Guarantee, without the written consent of each
Lender, (vii) release all or substantially all of the Collateral from the Liens
of the Security Documents, without the written consent of each Lender, (viii)
change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than those holding Loans of any other Class, without
the written consent of Lenders holding a majority in interest of the outstanding
Loans and unused Commitments of each affected Class or (ix) change the rights of
the Tranche B Lenders to decline mandatory prepayments as provided in Section
2.10, without the written consent of Tranche B Lenders holding a majorit y of
the outstanding Tranche B Loans; provided further that (A) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Issuing Bank without the prior written consent of
the Administrative Agent or the Issuing Bank, as the case may be, (B) any
waiver, amendment or modification of this Agreement that by its terms affects
the rights or duties under this Agreement of the Revolving Lenders (but not the
Tranche A Lenders and Tranche B Lenders), the Tranche A Lenders (but not the
Revolving Lenders and Tranche B Lenders) or the Tranche B Lenders (but not the
Revolving Lenders and Tranche A Lenders) may be effected by an agreement or
agreements in writing entered into by the Borrower and requisite percentage in
interest of the affected Class of Lenders that would be required to consent
thereto under this Section if such Class of Lenders were the only Class of
Lenders hereunder at the time and (C) any amendment to Section 9.14 is subject
to Section 9.14 (e). Notwithstanding the foregoing, (I) any provision of this
Agreement may be amended by an agreement in writing entered into by the
Borrower, the Required Lenders and the Administrative Agent (and, if its rights
or obligations are affected thereby, the Issuing Bank) if (i) by the terms of
such agreement the Commitment of each Lender not consenting to the amendment
provided for therein shall terminate upon the effectiveness of such amendment
and (ii) at the time such amendment becomes effective, each Lender not
consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement and (II) in the event the Borrower seeks a
waiver of the provisions of Section 6.06 in order to permit the acquisition of a
Person that will become a Restricted Subsidiary and requests such waiver
pursuant to a written request in a form approved by the Administrative Agent
which describes such acquisition in reas onable detail and which the Borrower
delivers or causes to be delivered to each Lender (by hand delivery or telecopy
transmission) prior to 5:00 p.m., New York time, on any Business Day,


59


--------------------------------------------------------------------------------


then each Lender shall use its reasonable best efforts to give written notice to
the Administrative Agent and the Borrower of its approval or disapproval thereof
(as the case may be) by 5:00 p.m., New York time, on the tenth following
Business Day.

              SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower
shall pay (i) all reasonable out-of-pocket expenses incurred by the Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the reasonable fees, charges and disbursements of counsel,
for the Administrative Agent, the Issuing Bank or any Lender, in connection with
the enforcement or protection of its rights in connection with the Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

              (b)  The Borrower shall indemnify the Agent, the Issuing Bank and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of any Loan
Document or any other agreement or instrument contemplated hereby, the
performance by the parties to the Loan Documents of their respective obligations
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any Mortgaged Property or any other property currently or formerly
owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

              (c)  To the extent that the Borrower fails to pay any amount
required to be paid by it to the Agent or the Issuing Bank under paragraph (a)
or (b) of this Section, each Lender severally agrees to pay to the Agent or the
Issuing Bank, as the case may be, such Lender’s pro rata share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Agent or the Issuing Bank in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” (i) with
respect to an unreimbursed expense of, or an indemnity payment sought by, the
Agent, shall be determined based upon its share of the sum of the total
Revolving Exposures, outstanding Term Loans and unused C ommitments at the time
and (ii) with respect to an unreimbursed expense of, or an indemnity payment
sought by, the Issuing Bank, shall be determined based upon its share of the
total Revolving Exposures and unused Revolving Commitments at the time.

              (d)  To the extent permitted by applicable law, the Borrower shall
not assert, and hereby waives, any claim against any Indemnitee on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

              (e)  All amounts due under this Section shall be payable not later
than 10 days after written demand therefor.


60


--------------------------------------------------------------------------------


              SECTION 9.04. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit) and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the Issuing
Bank and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

              (b)  Any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided that
(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
a Related Fund of a Lender, each of the Borrower and the Administrative Agent
(and, in the case of an assignment of all or a portion of a Revolving Commitment
or any Lender’s obligations in respect of its LC Exposure, the Issuing Bank)
must give their prior written consent to such assignment (which consent shall
not be unreasonably withheld or delayed), (ii) except in the case of an
assignment to a Lender or an Affiliate of a Lender or a Related Fund of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or L oans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 (or less than
$1,000,000, in the case of an assignment of Tranche B Term Loans) unless each of
the Borrower and the Administrative Agent otherwise consent, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement, except that this
clause (iii) shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (iv) the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Acceptance, together with a processing and recordation fee of $3,500 (with
one such fee payable in connection with simultaneous assignments to Related
Funds) , and (v) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and provided further that
any consent of the Borrower otherwise required under this paragraph shall not be
required if an Event of Default under Article VII has occurred and is
continuing. Subject to acceptance and recording thereof pursuant to paragraph
(d) of this Section, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

              (c)  The Administrative Agent, acting for this purpose as an agent
of the Borrower, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

              (d)  Upon its receipt of a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Acceptance and record the information contained therein in the
Register. No


61


--------------------------------------------------------------------------------


assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.

              (e)  Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce the Loan Documents and to approve any amendment, modification or waiver
of any provision of the Loan Documents; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant. Subject to
paragraph (f) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.17(c) as
though it were a Lender.

              (f)  A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.16(e) as though it were a Lender.

              (g)  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including, without limitation, any pledge or
assignment to secure obligations to a Federal Reserve Bank, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

              SECTION 9.05. Survival. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under th is
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

              SECTION 9.06. Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agent constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and


62


--------------------------------------------------------------------------------


their respective successors and assigns. Delivery of an executed counterpart of
a signature page of this Agreement by telecopy shall be effective as delivery of
a manually executed counterpart of this Agreement.

              SECTION 9.07. Severability. Any provision of this Agreement held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

              SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured. The rights of each Lender under this Section
are in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

              SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process. (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

              (b)  The Borrower hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of the Supreme
Court of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to any Loan Document, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. N
othing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, the Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against the Borrower or its properties in the courts of any
jurisdiction.

              (c)  The Borrower hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in paragraph (b) of this Section. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

              (d)  Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

              SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.


63


--------------------------------------------------------------------------------


              SECTION 9.11. Headings. Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

              SECTION 9.12. Confidentiality. Each of the Administrative Agent,
the Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority or
required by applicable laws or regulations, (c) to the extent required to comply
with any subpoena or similar legal process (in which case the Borrower shall be
given prompt notice thereof), (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action o r
proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section (in the
case of the following clauses (i) and (ii)), (i) to any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) to any direct or indirect
contractual counterparty in swap agreements or such contractual counterparty’s
professional advisor (so long as such contractual counterparty or professional
advisor to such contractual counterparty agrees to be bound by the provisions of
this Section 9.12) or (iii) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, (g) with the
consent of the Borro wer or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Agent, the Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower. For the purposes of
this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent, the Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Inform ation as such Person would accord to its own
confidential information. Notwithstanding the foregoing, each of the
Administrative Agent, the Issuing Bank and the Lenders and their Affiliates
shall have the right to (i) list the Borrower’s name and logo, as provided by
the Borrower from time to time, and describe the transaction that is the subject
of this Agreement in their marketing materials for such transaction and (ii)
post such information, including, without limitation, a customary “ tombstone,”
on their website.

              SECTION 9.13. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in r espect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

              SECTION 9.14. Special Funding Option. (a) Notwithstanding anything
to the contrary contained herein, any Lender (for the purposes of this Section
9.14, a “Granting Lender”) may grant to a special purpose funding vehicle (for
the purposes of this Section 9.14, an “SPC”) the option to make, on behalf of
such Granting Lender, all or a portion of the Loans which such Granting Lender
is obligated to make (a “Funding Obligation”) under its Revolving Commitment,
such option to be exercisable in the sole discretion of the SPC, provided,
however, that

        (i)  such Granting Lender’s obligations under this Agreement and the
Loan Documents shall remain unchanged, including without limitation the
indemnification obligations of the Granting Lender pursuant to Section 9.03
hereof;


64


--------------------------------------------------------------------------------


        (ii)  such Granting Lender shall remain solely responsible to the other
parties hereto for the performance of all Funding Obligations;

        (iii)  the Borrower and the Lenders shall continue to deal solely and
directly with such Granting Lender in connection with such Granting Lender’s
rights and obligations under this Agreement; the Agent shall continue to deal
directly with the Granting Lender as agent for the SPC with respect to
distribution of payment of principal; interest and fees, notices of Conversion
and Continuation and all other matters;

        (iv)  such Granting Lender shall retain the sole right to enforce the
obligations of the Borrower relating to its Loans and to approve any amendment,
modification, or waiver of any provisions of this Agreement, each of which may,
if so agreed in writing between the Granting Lender and the SPC, require the
prior consent of any such SPC which has exercised the option to undertake the
Funding Obligation in connection with such Granting Lender’s Commitments and
Obligations owing thereto before the Granting Lender approves any such
amendment, modification or waiver;

        (v)  the granting of such option shall not constitute an assignment to
or participation of such SPC of or in the Granting Lender’s Commitments and
Obligations owing thereto;

        (vi)  such SPC shall not become a Lender hereunder as a result of the
granting of such option;

        (vii)  such SPC shall not become obligated or committed to make Loans as
a result of the granting of such option;

        (viii)  if such SPC elects not to exercise such option or otherwise
fails to make all or any part of a Loan, the Granting Lender shall retain its
Funding Obligation and be obligated to make the entire Loan or any portion of
such Loan not made by such SPC; and

        (ix)  any SPC may, with notice to, but without the prior written consent
of, the Borrowers and the Agent and without paying any processing fee therefor,
assign all or a portion of its interests as a participant or subparticipant in
any Loans to the Granting Lender or to any financial institutions (consented to
by the Borrower and Agent) providing liquidity and/or credit support to or for
the account of such SPC to support the funding or maintenance of Loans.

              (b)  Loans made by an SPC hereunder shall be deemed to satisfy the
Funding Obligation and utilize the Revolving Commitment of the Granting Lender
as if, and to the same extent, such Loans were made by such Granting Lender.

              (c)  Each party hereto agrees that no SPC shall be liable for any
indemnity or payment under this Agreement for which a Granting Lender would
otherwise be liable so long as, and to the extent that, the Granting Lender
provides such indemnity or makes such payment. In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Agreement) that, prior to the date that is one year and one day after
the payment in full of all outstanding commercial paper or other senior
Indebtedness of any SPC, it will not institute against, or join any other person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof arising out of or relating to transactions under this Agreement or
the other Loan Documents.

              (d)  Notwithstanding anything to the contrary contained in this
Agreement, an SPC may disclose on a confidential basis any nonpublic information
relating to Loans made by such SPC hereunder to any rating agency, commercial
paper dealer or provider of any surety or guarantee to such SPC.

              (e)  This Section 9.14 may not be amended without the prior
written consent of the Granting Lenders on behalf of which each SPC has made all
or any part of its Loans which remain outstanding at the time of such amendment.

              SECTION 9.15. Release of Subsidiaries. (a) If (i) the Agent
receives a certificate from the chief executive officer, the chief financial
officer or treasurer of the Borrower certifying as of the date of that
certificate that, after the consummation of the transaction or series of
transactions described in reasonable detail satisfactory to the Administrative
Agent in such certificate on such date, the Subsidiary Loan Party identified in
such certificate will no longer be a Subsidiary of the Borrower and (ii) such
transactions are consummated on such date in


65


--------------------------------------------------------------------------------


accordance with and without violating the provisions of this Agreement or any
other Loan Document, then, upon consummation of such transaction, such
Subsidiary’s Guarantee shall automatically terminate and such Subsidiary shall
cease to be a party to any Loan Document.

              (b)  No such termination or cessation shall release, reduce, or
otherwise adversely affect the obligations of any other Loan Party under this
Agreement, any other Guarantee, or any other Loan Document, all of which
obligations continue to remain in full force and effect.

              (c)  The Agent shall, at the Borrower’s expense, execute such
documents as the Borrower may reasonably request to evidence such termination or
cessation, as the case may be.

              SECTION 9.16. Conversion of Currencies. (a) If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

              (b)  The obligations of the Borrower in respect of any sum due to
any party hereto or any holder of the obligations owing hereunder (the “
Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwiths tanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrower contained
in this Section 9.16 shall survive the termination of this Agreement and the
payment of all other amounts owing hereunder.


66


--------------------------------------------------------------------------------


              IN WITNESS WHEREOF, the parties hereto have caused this Agreement
to be duly executed by their respective authorized officers as of the day and
year first above written.





     EXODUS COMMUNICATIONS, INC.,


  By:   /s/ R. Marshall Case     

--------------------------------------------------------------------------------

     Name: R. Marshall Case
Title: Executive Vice President,
          Finance and Chief Financial Officer





     THE CHASE MANHATTAN BANK,
individually and as Agent,


  By:   /s/ Thomas H. Kozlark     

--------------------------------------------------------------------------------

     Name: Thomas H. Kozlark
Title: Vice President





     CHASE MANHATTAN INTERNATIONAL
LIMITED, as London Agent,


  By:   /s/ Steve Hurford     

--------------------------------------------------------------------------------

     Name: Steve Hurford
Title: Vice President





    


  By:   /s/ C. Walsh     

--------------------------------------------------------------------------------

     Name: C. Walsh
Title: Vice President





     GOLDMAN SACHS CREDIT PARTNERS L.P.,
individually and as Joint Lead Arranger and
Co-Documentation Agent,


  By:   /s/ Robert Wagner     

--------------------------------------------------------------------------------

     Name: Robert Wagner
Title: Managing Director





     MERRILL LYNCH CAPITAL CORPORATION,
individually and as Syndication Agent,


  By:   /s/ Carol J.E. Feeley     

--------------------------------------------------------------------------------

     Name: Carol J.E. Feeley
Title: Vice President





     MORGAN STANLEY SENIOR FUNDING, INC.,
individually and as Co-Documentation Agent,


  By:   /s/ Lucy K. Galbraith     

--------------------------------------------------------------------------------

     Name: Lucy K. Galbraith
Title: Principal



67


--------------------------------------------------------------------------------






     THE BANK OF NOVA SCOTIA,


  By:   /s/ Ed Kofman     

--------------------------------------------------------------------------------

     Name: Ed Kofman
Title: Director





     CREDIT LYONNAIS NEW YORK BRANCH,


  By:   /s/ John P. Judge     

--------------------------------------------------------------------------------

     Name: John P. Judge
Title: Vice President





     DRESDNER BANK AG, NEW YORK AND
GRAND CAYMAN BRANCHES,


  By:   /s/ William E. Lambert     

--------------------------------------------------------------------------------

     Name: William E. Lambert
Title: Vice President





    


  By:   /s/ Michael S. Greenberg     

--------------------------------------------------------------------------------

     Name: Michael S. Greenberg
Title: Assistant Vice President





     ING (U.S.) CAPITAL LLC,


  By:   /s/ Ken Bravo     

--------------------------------------------------------------------------------

     Name: Ken Bravo
Title: Director





     BARCLAYS BANK PLC,


  By:   /s/ Douglas Bernegger     

--------------------------------------------------------------------------------

     Name: Douglas Bernegger
Title: Director





     GENERAL ELECTRIC CAPITAL
CORPORATION,


  By:   /s/ Molly S. Ferguson     

--------------------------------------------------------------------------------

     Name: Molly S. Ferguson
Title: Manager, Operations





     TRANSAMERICA BUSINESS CREDIT
CORPORATION,


  By:   /s/ Stephen K. Goetshius     

--------------------------------------------------------------------------------

     Name: Stephen K. Goetshius
Title: Senior Vice President



68


--------------------------------------------------------------------------------






     IBM CREDIT CORPORATION,


  By:   /s/ Thomas S. Curcio     

--------------------------------------------------------------------------------

     Name: Thomas S. Curcio
Title: Manager of Commercial & Specialty Financing





     WELLS FARGO BANK, N.A.,


  By:   /s/ Eric C. Houser     

--------------------------------------------------------------------------------

     Name: Eric C. Houser
Title: Vice President





     PILGRIM PRIME RATE TRUST,
By: Pilgrim Investments, Inc.
as its investment manager,


  By:   /s/ Jason Groom     

--------------------------------------------------------------------------------

     Name: Jason Groom
Title: Vice President





     THOROUGHBRED LIMITED PARTNERSHIP I,
By: Appaloosa Management L.P.,
its general partner,
By: Appaloosa Partners Inc.,
its general partner,


  By:   /s/ James E. Bolin     

--------------------------------------------------------------------------------

     Name James E. Bolin
Title: Vice President





     FLEET NATIONAL BANK AS TRUST
ADMINISTRATOR FOR LONG LANE
MASTER TRUST IV,


  By:   /s/ Kevin Kerns     

--------------------------------------------------------------------------------

     Name: Kevin Kerns
Title: Managing Director





     HCM OFFSHORE TRUST,


  By:   /s/ Michael E. Lewitt     

--------------------------------------------------------------------------------

     Name: Micahel E. Lewitt
Title: Authorized Signatory





     HELLER FINANCIAL, INC.,


  By:   /s/ Scott Ziemke     

--------------------------------------------------------------------------------

     Name: Scott Ziemke
Title: Vice President



69


--------------------------------------------------------------------------------






     KEMPER FLOATING RATE FUND,


  By:   /s/ Kelly D. Babson     

--------------------------------------------------------------------------------

     Name: Kelly D. Babson
Title: Managing Director





     NUVEEN FLOATING RATE FUND,
By: Nuveen Senior Loan Asset Management, Inc.,


  By:   /s/ Todd Abramson     

--------------------------------------------------------------------------------

     Name: Todd Abramson
Title: Vice President





     OPPENHEIMER SENIOR FLOATING RATE FUND,


  By:   /s/ Robert Bishop     

--------------------------------------------------------------------------------

     Name: Robert Bishop
Title: Vice President





     PPM SPYGLASS TRADING TRUST,


  By:   /s/ Ann E. Morris     

--------------------------------------------------------------------------------

     Name: Ann E. Morris
Title: Authorized Agent





     SRF 2000 LLC,


  By:   /s/ Ann E. Morris     

--------------------------------------------------------------------------------

     Name: Ann E. Morris
Title: Assistant Vice President





     STEIN ROE FLOATING RATE LIMITED
LIABILITY COMPANY,


  By:   /s/ James R. Fellows     

--------------------------------------------------------------------------------

     Name: James R. Fellows
Title: Senior Vice President
         Stein Roe & Farnham Incorporated, as
          Advisor to the Stein Roe Floating Rate
         Limited Liability Company





     KZH CYPRESSTREE-1 LLC,


  By:   /s/ Susan Lee     

--------------------------------------------------------------------------------

     Name: Susan Lee
Title: Authorized Agent
